Exhibit 10.1




ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT, is made and entered into as of this 14th day of
August, 2017, by and between GOLDLINE ACQUISITION CORP., a Delaware corporation
(the “Buyer”) and GOLDLINE, LLC, a Delaware limited liability company (the
“Seller”).
WHEREAS, the Seller is engaged in the business of the direct marketing and sale
of precious metals and the storage of precious metals for its customers; and
WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, substantially all of the assets and business of the
Seller, on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party, the parties,
intending legally to be bound, agree as follows:
ARTICLE I

DEFINITIONS
As used in this Agreement, the following terms shall have the meanings set forth
in this Article I:
1.1    “Accounts Receivable” means: (i) all trade accounts receivable and other
rights to payment from customers of Seller and the full benefit of all security
for such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Seller, and (ii) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or
notes, and (iii) any claim, remedy or other right related to any of the
foregoing.
1.2    “Affiliate” of any specified Person means any other Person which,
directly or indirectly, is in control of, is controlled by or is under common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.
1.3    “Agreement” means this Agreement and all Exhibits and Schedules annexed
hereto.
1.4    “Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.
1.5    “Business” means the business of the Seller as conducted on the date
hereof, which is the purchase of, and the direct marketing and sale of, Precious
Metals on a retail basis and the storage of Precious Metals for the Seller’s
customers.
1.6    “Business Day” means any day that is not a Saturday, Sunday or legal
holiday on which banks are authorized or required by Law to be closed in Los
Angeles, California.
1.7    “Business Records” means all business and accounting records in the
possession or control of Seller that relate to the Business (and the Acquired
Assets including, but not limited to, website and application content (including
all graphics, text, articles, information on the Seller’s website), all logs
outgoing/incoming e-mails, website traffic and all backups, all of which are
being transferred to the Buyer), including, but not limited to, (i) all
historical purchase and sale records and data, acquired, created or generated by
or for and used in or by the Seller in the conduct of the Business, such as, but
not limited to, any records or information relating to transactions between the
Seller and any Persons who are or were customers of the Seller; (ii)  all other
information relating to or arising out of the operation of the Business,
including all internal reports and records. “Business Records” shall not mean
(a) all corporate records of the Seller’s parent, GLI, LLC, (b) all minute
books, corporate and limited liability Records and corporate seals of the
Seller, (c) all attorney-client privileged communications between GLI, LLC and
its lawyers, (d) all attorney-client privileged communications between the
Seller and its lawyers, or (e) all Tax Returns of the Seller or GLI, LLC.
1.8    “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time, or any successor statute.
1.9    “Contract” means any agreement, contract, lease, obligation, promise,
arrangement, commitment, license, binding bid, binding proposal, binding
quotation, or undertaking, or series of the same, whether written or oral, that
is legally binding.
1.10    “Crumbaker Employment Agreement” means the employment agreement between
the Buyer and Brian Crumbaker, which shall be effective as of the Closing Date.
1.11    “Effective Time” means 12:01 a.m. on the Closing Date
1.12    “Environment” means soil, surface water, ground water, land stream
sediments, surface or subsurface strata, ambient air, and any environmental
medium.
1.13    “Environmental Laws” means any and all Laws pertaining to the protection
of the Environment.
1.14    “Environmental Permit” means any Permit of any Governmental Authority
required or issued under Environmental Laws.
1.15    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute, together with the
regulations promulgated pursuant thereto.
1.16    Escrow Agent” means the entity designated to serve as escrow agent under
the Escrow Agreement.
1.17    “Escrow Agreement” means the Escrow Agreement among the Buyer, the
Sellers and the Escrow Agent, which shall be effective as of the Closing.
1.18    “Escrowed Amount” shall mean the aggregate sum of One Million Five
Hundred Thousand Dollars ($1,500,000.00) to be deposited with the Escrow Agent
and held in escrow pursuant to the Escrow Agreement.
1.19    “Financial Statements” means (i) the audited consolidated balance sheet
(the “2016 Balance Sheet”) and consolidated statements of income, cash flow, and
shareholders’ equity of the Seller as of December 31, 2016, and (ii) the audited
consolidated balance sheets and statements of income, cash flow, and
shareholders’ equity of the Seller for each of the two (2) years ended December
31, 2015 and December 31, 2014.
1.20    “GAAP” means generally accepted accounting principles for financial
reporting in the United States, applied on a consistent basis on which the
Financial Statements and other financial statements referred to Section 2.4 and
Section 2.5 were prepared.
1.21    “Governing Documents” means with respect to any particular entity which
is a limited liability company, the certificate of formation and limited
liability company agreement, and any amendment or supplement thereto,
1.22    “Governmental Authority” means any (1) nation, state, county, city,
town, village, district, (2) federal, state, local, municipal, foreign, or other
government, (3) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal, including an arbitral tribunal), (4) multi-national
organization or body, or (5) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
power of any nature.
1.23    “Hazardous Substances” means, without regard to amount or concentration
(a) any element, compound, gas or chemical that is defined, listed or otherwise
classified as a toxic pollutant, toxic or hazardous substance, extremely
hazardous substance or chemical, hazardous material, hazardous waste, medical
waste, biohazardous or infectious waste, or special waste under applicable
Environmental Laws; (b) petroleum, petroleum-based or petroleum-derived
products; and (c) any substance containing polychlorinated biphenyls, asbestos,
lead, urea formaldehyde or radon gas.
1.24    “Hedging Cost” means the actual out-of-pocket cost of Hedging Options
purchased by the Buyer with respect to sales of precious metals by the Seller
prior to the Effective Time for which Buyer receives payment on or after the
Effective Time
1.25    “Inventories” means all inventory of Precious Metals of the Seller,
wherever located.
1.26    “Interim Financial Statements” means the (i) unaudited balance sheet of
the Seller as of July 31, 2017 (the “Interim Balance Sheet”) and the statements
of income, cash flow, and stockholders’ equity of the Seller for the period
commencing on January 1, 2017 and ending on June 30, 2017.
1.27    “IRS” means the United States Internal Revenue Service and to the extent
relevant, the United States Department of Treasury.
1.28    “Knowledge” means actual knowledge after reasonable inquiry of the
following Persons: Brian Crumbaker, Blair Harris, Stuart Hong, Lisa Weedman,
Levi Nguyen, Marc Mercury and Douglas Spencer.
1.29    “Liability” means with respect to any Person, any liability or
obligation of such Person of any kind, character, or description, whether known,
or unknown, absolute or contingent, accrued or accrued, disputed or undisputed,
liquidated or unliquidated, secured or unsecured, joint or several, due or to
become due, vested or unvested, executory, determined, determinable or otherwise
and whether or not the same is required to accrued on the financial statements
of such Person.
1.30    “Law” means federal, state, local, municipal, foreign, international,
multinational, or other administrative order, constitution, law, ordinance,
principle of common law, regulation, statute, or treaty.


1.31    “Lien” means any mortgage, lien, pledge, charge, claim, interest,
security interest, condition, restriction, option, Tax, liability, obligation or
other encumbrance of any kind or nature (whether matured or unmatured).
1.32    “Material” with respect to any agreement, obligation, liability or
transaction, should be construed to mean any agreement, obligation, liability or
transaction requiring (or potentially requiring) aggregate payments to or from
the Seller of $75,000 or more.
1.33    “Material Adverse Change” means any effect or change that are, or could
reasonably be expected to be materially adverse to the Business, assets,
properties, results, liabilities, operations or condition (financial or
otherwise) of the Seller, taken as a whole. Provided, however, that in no event
shall any of the following constitute a Material Adverse Change in the business,
assets, properties, results, liabilities, operations or condition (financial or
otherwise) of the Seller: (i) any change resulting from conditions affecting the
industry in which Seller operates or from changes in general business or
economic conditions; (ii) any change resulting from the announcement or pendency
of any of the transactions contemplated by this Agreement; and (iii) any change
resulting from compliance by Seller with the terms of, or the taking of any
action contemplated or permitted by, this Agreement.
1.34    “Net Tangible Assets” of the Seller means the excess of the Seller’s
assets (excluding goodwill, other intangible assets and other assets) over the
Seller’s total liabilities (excluding dividends payable, intercompany payables
owed to GLI and deferred rent), determined in accordance with GAAP, as reflected
on the applicable balance sheet, as more particularly described on Exhibit A
attached hereto.
1.35    “Order” means any order, execution, writ, injunction, judgment, decree,
ruling, assessment or arbitration award.
1.36    “Ordinary Course of Business” means the normal business operations of
the Seller consistent with its past customs and practice in the course of its
day-to-day operations (including with respect to quantity, quality and
frequency).
1.37    “Permit” means any permit, license, franchise, certificate,
certification, consent, approval, permission, registration, variance, or other
similar authorization.
1.38    “Permitted Liens” means (i) Liens specifically reflected or specifically
reserved against or otherwise specifically disclosed in the Financial
Statements; (i) mechanics warehousemen’s, carriers’ or repairmen’s liens or
other common law or statutory liens arising or incurred in the ordinary course
of consistent with past practices that are not material in amount or effect on
the Business, (ii) liens for Taxes, assessments and other governmental charges
not yet due and payable or due but not delinquent or being contested in good
faith by appropriate proceedings; (iii) third-party consent requirements and
similar restrictions with respect to which waivers or consents are obtained by
the Seller from the appropriate parties prior to the Closing Date or the
appropriate time period for asserting the right has expired or which need not be
satisfied prior to a transfer; (iv)any Lien on or affecting the Acquired Assets
which is expressly assumed, bonded or paid by the Buyer at or prior to Closing
or which is discharged by the Seller at or prior to Closing, and (v) Liens that
could not impair the conduct of the Business, or the use or value of the
relevant asset.


1.39    “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization,
Governmental Authority or any other entity.


1.40    “Precious Metals” means gold, silver, platinum, and palladium, including
bars, rounds, and coins struck from precious metals.
1.41    “Proceeding” means any legal, administrative or other action,
arbitration, audit, claim, hearing, investigation, litigation, proceeding or
suit commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority.
1.42    “Record” means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in
perceivable form.
1.43    “Release” means any past or present spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, depositing, escaping, leaching,
dumping, disposing or migration of a Hazardous Substance into the Environment
(including the abandonment or discharging of barrels, containers, and other
closed receptacles containing any Hazardous Substance).
1.44    ‘Tangible Personal Property” means all machinery, equipment, tools,
furniture, office equipment, computer hardware, supplies, materials, vehicles,
and other items of tangible personal property (other than Inventories) of every
kind owned or leased by the Seller (wherever located and whether or not carried
on Seller’s books), together with any express or implied warranty by the
manufactures or sellers or lessors of any item or component thereof, and all
maintenance records and other documents relating thereto.
1.45    “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and governmental impositions or other charges or assessments of any kind in the
nature of (or similar to) taxes, payable to any United States or non-United
States taxing authority, including (i) income, franchise, profits, gross
receipts, ad valorem, net worth, value added, sales, use, service, real or
personal property, special assessments, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premiums, windfall profits, transfer and gains taxes, including any liability
for taxes of any Person under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or foreign Law), and (ii) all interest,
penalties, fines, additional taxes and additions to tax imposed by any
Governmental Authority with respect thereto.
1.46    “Tax Returns” means any and all returns, reports, and information
statements (including any elections, declarations, schedules or attachments
thereto, and any amendments) with respect to Taxes required to be filed by the
Seller with any United States or non-United States Governmental Authority.
1.47    Other Terms. In addition, definitions of the following terms are
assigned as indicated below:
“Arbitrated Closing Date Net Tangible Asset Value” has the meaning assigned in
Section 2.5(b).
“Acquired Assets” has the meaning assigned in Section 2.1.
“Assumed Contracts” has the meaning assigned in Section 2.1 (e).
“Assumed Obligations” has the meaning ascribed in Section 2.7(a).
“Bankruptcy Event” has the meaning assigned in Section 9.1(e).
“Buyer” has the meaning assigned in the introductory paragraph.
“Buyer Indemnified Parties” has the meaning assigned in Section 10.2.
“Buyer Required Consents” has the meaning assigned in Section 4.3.
“Claim” has the meaning assigned in Section 10.4(a).
“Closing” has the meaning assigned in Section 8.1.
“Closing Date” has the meaning assigned in Section 8.1.
“Closing Date Balance Sheet” has the meaning assigned in Section 2.5(a).
“Closing Date Net Tangible Asset Value” has the meaning assigned in Section
2.5(a).
“Closing Payment” has the meaning set forth in Section 2.3(a).
“Copyrights” has the meaning assigned in Section 3.15(a)(i).
“Deposit” has the meaning assigned in Section 2.3(b).
“Domain Names” has the meaning assigned in Section 3.15(a)(iv).
“ERISA Affiliate” has the meaning assigned in Section 3.19(a).
“Estimated Closing Date Net Tangible Asset Value” has the meaning assigned in
Section 2.4.
“Excluded Assets” has the meaning assigned in Section 2.2.
“Final Closing Date Net Tangible Asset Value” has the meaning assigned in
Section 2.6.
“GPM/LLC” has the meaning assigned in Section 2.1(k).
“Hedging Options” has the meaning assigned in Section 2.2(a).
“Indemnitee” has the meaning assigned in Section 10.4(a).
“Indemnitor” has the meaning assigned in Section 10.4(a).
“Intellectual Property” has the meaning assigned in Section 3.15(a).
“Inventions” has the meaning assigned in Section 3.15(a)(vi).
“Know How” has the meaning assigned in Section 3.15(a)(vii).
“Leases” has the meaning assigned in Section 3.18(a).
“Leased Property” has the meaning assigned in Section 3.18(a).
“License” has the meaning assigned in Section 3.15(c).
“Losses” has the meaning assigned in Section 10.2.
“Offers of Employment” has the meaning assigned in Section 5.3.
“Owned Property” has the meaning assigned in Section 3.18(a).
“Patents” has the meaning assigned in Section 3.15(a)(ii).
“Payment Account” has the meaning assigned in Section 2.3(a).
“Preliminary Closing Date Balance Sheet” has the meaning assigned in Section
2.4.
“Purchase Price” has the meaning assigned in Section 2.3(a).
“PTO” has the meaning assigned in Section 5.3(f).
“Real Property” has the meaning assigned in Section 3.18(a)
“Related Person” has the meaning assigned in Section 3.23.
“Retained Liabilities” has the meaning assigned in Section 2.7(b).
“Seller” has the meaning assigned in the introductory paragraph.
“Seller Employee Plans” has the meaning assigned in Section 3.19(a).
“Seller Required Consents” has the meaning assigned in Section 3.5.
“Seller Software” has the meaning assigned in Section 3.15(h).
“Software” has the meaning assigned in Section 3.15(a)(viii).
“Trademarks” has the meaning assigned in Section 3.15(a)(iii).
“Trade Secrets” has the meaning assigned in Section 3.15(a)(v).
“Transfer Taxes” has the meaning assigned in Section 5.11(a).
“Transferred Seller Employee Plans” has the meaning assigned in Section 5.3(g).
“Transferring Employee” has the meaning assigned in Section 5.3(a).
“Transaction Documents” has the meaning assigned in Section 2.8.
“Unaffiliated Accountants” has the meaning assigned in Section 2.5(b).
“Warn Act” has the meaning assigned in Section 5.3(a).
“Work Interferences” has the meaning assigned in Section 3.21(b).


ARTICLE II    

PURCHASE AND SALE OF ACQUIRED ASSETS
2.1    Purchase and Sale. Upon the terms and subject to the conditions set forth
in this Agreement, but effective as of the Effective Time, the Seller shall
sell, convey, assign, transfer and deliver to the Buyer, free and clear of any
and all Liens other than Permitted Liens, and the Buyer shall purchase and
accept from the Seller, all of Seller’s right, title and interest in and to all
of Seller’s property and assets, real, personal and mixed, tangible and
intangible, of every kind and description, wherever located, including the
following (but excluding the Excluded Assets):
(a)    all Real Property;
(b)    all Tangible Personal Property;
(c)    all Inventories;
(d)    all Accounts Receivable;
(e)    all Seller’s rights arising from and after the Closing under Contracts
relating to the conduct of the Business which Buyer has agreed to assume, a list
of which Contracts is set forth on Schedule 2.1 (e) (the “Assumed Contracts”);
(f)    all Permits and all pending applications therefor or renewals thereof, in
each case to the extent transferable to Buyer;
(g)    all Business Records related to the operations of the Seller, including
without limitation, customer lists and records, referral sources, operating
guidelines and manuals, written policies and procedures, financial and
accounting records, advertising materials, promotional material, studies,
reports, correspondence and other similar documents and records and, subject to
legal requirements, copies of all personnel records;
(h)    all intangible rights and property of Seller, including Intellectual
Property Assets, going concern value, telephone numbers (a list of the telephone
number is set forth on Schedule 2.1 (h)), facsimile numbers and email address,
websites and listings;
(i)    all unpaid insurance claims, including rights and proceeds, arising from
or related to the Acquired Assets or Assumed Obligations prior to the Effective
Time, unless expended in accordance with this Agreement;
(j)    all claims of Seller against third parties relating to the Acquired
Assets to the extent they are assignable by applicable law, whether choate or
inchoate, known or unknown, contingent or non-contingent;
(k)    all of Seller’s ownership or membership interest in and to Goldline
Precious Metals, LLC, a Delaware limited liability company (“GPM/LLC”);
provided, however, that all cash in GPM/LLC shall be distributed to the Seller
prior to the Closing;
(l)    all rights of Seller relating to deposits and prepaid expenses, claims
for refunds and rights to offset in respect thereto, which are not Excluded
Assets; and
(m)    all rights of Seller in the Transferred Seller Employee Plans.
All of the foregoing property and assets are referred to herein collectively as
the “Acquired Assets”.


Notwithstanding the foregoing, the transfer of Acquired Assets pursuant to this
Agreement shall not include the assumption of any Liability with respect thereto
unless the Buyer expressly assumes such Liability pursuant to Section 2.7(a).


2.2    Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the Seller shall retain and not sell
to the Buyer and the Buyer will not purchase from the Seller, the following
(collectively the “Excluded Assets”) which shall remain the property of the
Seller after the Closing:
(a)    all cash and cash equivalents and short term investments held by the
Seller including, but not limited to, any options, including all options
purchased under the Seller’s Price Shield guarantee programs that remain
unexercised as of the Closing Date (the “Hedging Options”);
(b)    all of the Seller’s limited liability company and corporate Records, tax
returns and corporate seals;
(c)    all Seller insurance policies and rights thereunder (except to the extent
specified in Section 2.1 (i) and (j);
(d)    all Seller personnel records and other records that Seller is required by
law to retain in its possession;
(e)    all of the Seller’s claims for refund of Taxes related to any period, or
portion thereof, end on or prior to the Closing Date; and
(f)    all rights in connection with, and assets of the Seller Employee Plans
that are not Transferred Seller Employee Plans;
(g)    all rights of Seller under this Agreement;
(h)    those rights related to the Seller’s deposits, prepaid expenses and
claims for refunds and rights to offset listed Schedule 2.2(h);
(i)    all rights and obligations under Contracts that are not Assumed
Contracts, and all rights and obligations under Assumed Contracts that relate to
periods prior to the Closing; and
(j)    all rights of Seller in the Customer storage accounts listed on Schedule
2.2(j), and the Customer precious metal in such accounts, which are the subject
of the current claim by the State of California under the California’s Unclaimed
Property Law, California Code of Civil Procedure, Sections 1500 et seq.
Provided, however, that in accordance with the Transition Services Agreement,
the Seller may identify, and the Buyer agrees to deliver, additional storage
accounts subject to a claim and/or escheat to the State of California.
2.3    Purchase Price; Deposit.
(a)    Subject to the Purchase Price adjustment as set forth in Sections 2.5 and
2.6, as consideration for the purchase of the Acquired Assets and the other
transactions contemplated by this Agreement, the Buyer shall pay to the Seller
the amount equal to the sum of (i) the Final Closing Date Net Tangible Asset
Value of the Seller, as determined pursuant to this Article II, and (ii) Six
Million Four Hundred Fifty Thousand Dollars ($6,450,000.00) (collectively, the
“Purchase Price”).


(b)    Buyer shall, within two (2) business day from the execution of this
Agreement, deliver to the Escrow Agent, a deposit in the amount of One Million
Dollars ($1,000,000.00) (the “Deposit’) to be held in escrow pursuant to the
Escrow Agreement and applicable against the Purchase Price. The Deposit shall
serve as liquidated damages to be paid to the Seller in the event the Closing
does not occur on the Closing Date due to no fault of the Seller, and the Seller
terminates this Agreement pursuant to Section 9.1(b), in which event the terms
and conditions of Section 9.2 shall apply.


(c)    In addition to the Deposit, Buyer shall, concurrently with its execution
hereof, deliver to Seller the amount of One Hundred and No/100 Dollars
($100.00), which amount Seller and Buyer agree has been bargained for as
consideration for Seller’s execution and delivery of this Agreement. Such sum is
in addition to and independent of any other consideration or payment provided
for in this Agreement and is nonrefundable in all events.


(d)    At the Closing, the Buyer shall transfer by wire transfer of federal or
immediately available funds, to an account designated in writing by the Seller
at least one (1) Business Day prior to the Closing Date (the “Payment Account”),
an amount equal to the Purchase Price, less the Escrowed Amount (the “Closing
Payment”), assuming that the Estimated Closing Date Net Tangible Asset Value (as
defined in Section 2.4 below) is equal to the Final Closing Date Net Tangible
Asset Value (as defined in Section 2.6 below). The Closing Payment shall be
subject to adjustment as set forth in Section 2.6 below. On the Closing Date,
the Buyer shall deliver the balance Escrowed Amount to the Escrow Agent pursuant
to the terms of the Escrow Agreement. The parties hereto intend that the
Escrowed Amount shall be available as a nonexclusive means to fulfill Seller’s
indemnification obligations pursuant to Article X hereof.


(e)    As soon as reasonably practicable after the Closing, the Purchase Price
shall be allocated in accordance with Section 1060 of the Code and the
regulations issued under such Code section as reflected on Schedule 2.3(b).
After the Closing, the parties and their affiliates shall make consistent use of
the allocation specified in Schedule 2.3(b) for tax purposes and in any and all
filings, declaration and reports with the IRS in respect thereof, including the
reports requires to be filed under Section 1060 of the Code, if applicable. It
being understood that the allocation of the Purchase Price as set forth on
Schedule 2.3(b) shall be reflected on any completed Internal Revenue Service
Form 8594 prepared by the Buyer and the Seller. For the avoidance of doubt,
neither the Buyer, the Seller or their respective affiliates will take any
position on any Tax Return or audit inconsistent with the allocation set forth
on Schedule 2.3(b) unless required to do so by applicable Laws.


2.4    Preliminary Closing Date Balance Sheet. Not later than August 23, 2017,
the Seller shall deliver to the Buyer (i) the July 31, 2017 balance sheet of the
Seller, prepared in a manner consistent with the preparation of the Financial
Statements, but not GAAP compliant (the “Preliminary Closing Date Balance
Sheet”) and (ii) a good faith estimate (including in reasonable detail the basis
for the determination thereof) of the Net Tangible Asset Value of the Seller as
of the Closing Date based upon such Preliminary Closing Date Balance Sheet (the
“Estimated Closing Date Net Tangible Asset Value”), determined in accordance
with Exhibit A, attached hereto. For absence of doubt, the parties agree that
the Net Tangible Asset Value shall include the value of all customer trades,
paid or unpaid, up to the Closing Date, subject to offsets for the metals owed
and other adjustments as provided in 2.6. Representatives of the Buyer shall be
entitled to full access, in a reasonable manner, to all records and work papers
during normal business hours and shall be entitled to communicate with the
Seller and personnel of the Seller and discuss accounting practices and
procedures in connection with the preparation of the Preliminary Closing Date
Balance Sheet and the calculation of the Estimated Closing Date Net Tangible
Asset Value. The Estimated Closing Date Net Tangible Asset Value shall be
subject to Buyer’s reasonable approval.


2.5    Closing Date Balance Sheet; Disputes.
(a)    The Seller, with the reasonable assistance and cooperation of the Buyer’s
accounting department, will, promptly following the Closing Date, prepare a
balance sheet of the Seller as of the Closing Date, in a manner consistent with
the preparation of the Financial Statements (the “Closing Date Balance Sheet”)
and calculate the Net Tangible Asset Value of the Seller as of the Closing Date
based upon such Closing Date Balance Sheet (the “Closing Date Net Tangible Asset
Value”), determined in accordance with Exhibit A attached hereto. The Seller
shall give to the Buyer and its representatives, including the Buyer’s auditors,
full and complete access in a reasonable manner, to all work papers and
supporting documentation prepared by the Seller, or otherwise relied upon by the
Seller, in connection with the preparation of the Closing Date Balance Sheet and
the calculation of the Closing Date Net Tangible Asset Value. The Buyer shall
have the right to have its representatives, including the Buyer’s auditors,
present during the observation of the taking of any physical inventory of the
Seller as at the Closing Date as may be required by the Seller’s accountants,
auditors and other representatives. The Seller shall be responsible for all
costs in connection with the preparation of the Closing Date Balance Sheet and
the calculation of the Closing Date Net Tangible Asset Value, excluding the
costs related to the assistance and cooperation of the Buyer’s accounting
department.
(b)    The Seller shall deliver the Closing Date Balance Sheet and the Closing
Date Net Tangible Asset Value to the Buyer no later than sixty (60) days
following the Closing Date. Such Closing Date Balance Sheet shall be adjusted to
reflect any write-offs against or remaining reserves for the Accounts Receivable
which occurred after the Closing Date. The Closing Date Net Tangible Asset Value
shall be deemed accepted by, and shall be final and binding upon, the parties,
unless either the Buyer notifies the Seller in writing, not later than fifteen
(15) days from the Buyer’s receipt of the Closing Date Balance Sheet and the
Closing Date Net Tangible Asset Value, that it disagrees with respect to any of
the financial calculations made with respect to the Closing Date Balance Sheet
and/or the Closing Date Net Tangible Asset Value. In the event that the Buyer
timely notifies the Seller that it does not agree with respect to any such
financial calculations, the parties shall attempt in good faith to resolve such
dispute. In the event the parties are unable to resolve such dispute within
thirty (30) days from the date of receipt of notice of such dispute, the Buyer
and the Seller shall mutually select a nationally recognized independent
accounting firm which has not, for the past five (5) years, been engaged to
render accounting services for the Seller, any Affiliate of the Seller, the
Buyer or any Affiliate of the Buyer (the “Unaffiliated Accountants”). The
parties shall thereupon promptly submit to the Unaffiliated Accountants all
relevant financial data as well as this Agreement (including Schedules hereto),
and the disputed item or items shall be submitted for final and binding
arbitration and resolution before a representative of the Unaffiliated
Accountants. The Unaffiliated Accountants shall use their best efforts to reach
a determination on the disputed item or items and to render a determination as
to the actual Net Tangible Asset Value of the Seller as of the Closing Date (the
“Arbitrated Closing Date Net Tangible Asset Value”) not more than thirty (30)
days after such submission. The decision of the Unaffiliated Accountants shall
be final and binding on the parties and may be enforced in any court of
competent jurisdiction. The fees and costs of the Unaffiliated Accountants shall
be borne equally by the Buyer, on the one hand, and the Seller, on the other
hand.
2.6    Adjustment to Closing Payment. For purposes of this Agreement, the “Final
Closing Date Net Tangible Asset Value” shall equal one of the following, as
applicable: (i) the Closing Date Net Tangible Asset Value, if the same shall be
accepted or deemed accepted by the parties as set forth in Section 2.5(b); (ii)
the agreed upon Net Tangible Asset Value of the Seller as of the Closing Date,
if the Buyer disputes the Closing Date Net Tangible Asset Value and the parties
are able to resolve such dispute among themselves as set forth in Section
2.5(b); or (iii) the Arbitrated Closing Date Net Tangible Asset Value, if the
Buyer disputes the Closing Date Net Tangible Asset Value and the parties elect
to resort to arbitration as set forth in Section 2.5(b), in each case increased
by the Hedging Costs. Within three(3) business days following the determination
of the Final Closing Date Net Tangible Asset Value pursuant to the foregoing
sentence, (i) the Seller shall pay to the Buyer the amount by which the Final
Closing Date Net Tangible Asset Value is less than the Estimated Closing Date
Net Tangible Asset Value, if applicable, or (ii) the Buyer shall pay to the
Seller the amount by which the Final Closing Date Net Tangible Asset Value is
greater than the Estimated Closing Date Net Tangible Asset Value, if applicable.
Any payment made pursuant to this Section 2.6 shall be made by wire transfer of
federal or immediately available funds, to an account designated in writing by
the Seller or the Buyer, as applicable.
2.7     Assumption of Liabilities and Obligations.
        
(a)    Assumed Obligations. On the Closing Date, but effective as of the
Effective Time, the Buyer shall assume and agree to discharge when due, in
accordance with their terms, only the following described obligations and
liabilities of the Seller (the “Assumed Obligations”):
(i)    any trade accounts payable reflected on the Interim Balance Sheet or that
have been incurred by the Seller in the Ordinary Course of Business between the
date of the Interim Balance Sheet and the Closing Date (other than a trade
account payable to any member of the Seller or a Related Person of the Seller)
which remain unpaid, but are not past due in accordance with their terms, as of
the Effective Time;
(ii)    the executory obligations of the Seller from and after the Closing Date
under the Assumed Contracts which are identified on Schedule 2.1(e) hereto, and
(iii)    any Liability to the Seller’s customers incurred by the Seller in the
Ordinary Course of Business for non-delinquent orders outstanding as of the
Effective Time reflected on the Seller’s books and the Closing Date Balance
Sheet, provided, for the avoidance of doubt, Buyer is assuming Liability with
respect to Seller’s Price Shield program only with respect to sales of precious
metals for which Buyer receives payment on or after the Effective Time; and
(iv)    all obligations and liabilities arising out of or in connection with the
ownership and operation of the Acquired Assets or Business from and after the
Closing Date
Buyer is not assuming and is not responsible for any obligation or Liability of
any nature that are not Assumed Obligations.
(b)    Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of the Seller, and shall be retained, paid, performed and
discharged solely by Seller. “Retained Liabilities” shall mean every liability
of Seller other than the Assumed Obligations, including, but not limited to:
(i)    Any Liability arising out of or relating to the operation of the Business
or ownership of the Acquired Assets prior to the Effective Time, including,
without limitation, precious metals sold by Seller and any Liability related to
Seller’s price guarantee programs, provided, Seller’s Liability with respect to
its Price Shield program shall apply only to sales of precious metals for which
Seller has received payment prior to the Effective Time.
(ii)    Any Liability under any Assumed Contract which arises after the
Effective Time but which arises out of or relates to any Breach by the Seller
that occurred prior to the Effective Time.
(iii)    Any Liability for (A) Taxes arising as a result of the Seller’s
operation of the Business or ownership of the Acquired Assets for taxable
periods (or portions thereof) ending before the Effective Time, including Taxes
allocable to the Seller, and (B) any Taxes that will arise as a result of the
sale of the Acquired Assets pursuant to this Agreement.
(iv)    any Liability under any Contract which is not an Assumed Contract;
(v)    any Liability arising out of or related to Seller’s employees prior to
the Effective Time, including, without limitation payroll, any Seller Employee
Plan, or any or any other employee plans or benefits of any kind for Seller’s
employees or former employees, including all accrued and unpaid Paid Time Off;
(vi)    any Liability to indemnify, reimburse or advance amounts to any officer,
employee or agent of Seller for conduct occurring prior to the Effective Time;
(vii)    any Liability arising out of any Proceeding pending as of the Effective
Time, whether or not disclosed to the Buyer;
(viii)    any Liability arising out of any Proceeding commenced after the
Effective Time, to the extent such Liability arises out of, or relating to, any
occurrence or event happening prior to the Effective Time;
(ix)    any Liability arising out of or resulting from Seller’s non-compliance
with any Permit, Law or Order of any Governmental Authority;
(x)    any Liability of Seller under this Agreement or any other document
executed in connection therewith;
(xi)    any Liability of Seller based on Seller’s acts or omissions occurring
after the Effective Time; and
(xii)    any Liability arising out of or related to Seller’s compliance with
California’s Unclaimed Property Law, California Code of Civil Procedure,
Sections 1500 et seq.
2.8    Transaction Documents. It is a condition to consummation of the
transactions contemplated by this Agreement that the parties to or signatories
of the following agreements and other documents (together with this Agreement,
the “Transaction Documents”) execute and deliver them at or on the Closing Date:
(a)     An assignment and assumption agreement in the form of Exhibit 2.8(a)
(the “Assignment and Assumption Agreement”), pursuant to which Seller shall
assign the Assumed Contracts to Buyer and Buyer shall expressly assume and agree
to perform when due, the Buyer Assumed Obligations related thereto.
(b)     Any deeds, assignments, assignment of trademark, bills of sale,
certificates of title and other instruments of transfer and conveyance as are
reasonably necessary to convey to Buyer good and marketable title to the
Acquired Assets and are reasonably satisfactory to Buyer’s counsel.
(c)     The Transition Services Agreement in the form of Exhibit 2.8(c) hereto,
which shall, among other things, set forth the obligations of the Buyer and the
Seller post-Closing;
(d)     The Escrow Agreement in the form of Exhibit 2.8(d) hereto;
(e)     A Non-Competition Agreement in the form of Exhibit 2.8(e) hereto; and
(f)     Any other document reasonably required by the Buyer or the Seller to
better evidence or effectuate the transactions contemplated by this Agreement.


ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE SELLER
Except as set forth in the Disclosure Schedule, the Seller represents and
warrants to the Buyer on the date hereof and on the Closing Date, that:
3.1    Organization and Qualification. The Seller is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
and has all requisite limited liability company power and authority to conduct
its business as presently conducted and to own and lease its property and
assets. The Seller is qualified to do business as a foreign company and is in
good standing in each jurisdiction in which the ownership of property or the
conduct of its business requires such qualification. Section3.1 of the
Disclosure Schedule contains a complete and accurate list of the Seller’s
jurisdiction of organization and other jurisdictions in which it is authorized
to do business. The Seller has delivered to the Buyer correct and complete
copies of its Governing Documents. Following the Closing Date, the Seller will
not have any subsidiaries and will not own any equity interest in any Person
whatsoever.
3.2    Intentionally Left Blank
3.3    Capacity. The Seller has full legal capacity to enter into and carry out
its obligations under this Agreement and the other relevant Transaction
Documents and is not under any prohibition or restriction, contractual,
statutory or otherwise, against doing so. The Seller has the requisite power and
authority to execute and deliver this Agreement and the other relevant
Transaction Documents and to consummate the transactions contemplated thereby.
This Agreement and each Transaction Document to which the Seller is a party (a)
have been duly authorized and approved by all necessary Seller action, (b) have
been duly executed and delivered by the Seller and (b) constitute a legal,
valid, and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium or other Laws affecting the rights
of creditors generally and by general principles of equity.
3.4    No Violations or Conflicts. Except as set forth on Section 3.4 of the
Disclosure Schedule, neither the execution and delivery of this Agreement or the
applicable Transaction Documents by the Seller nor the consummation or
performance by the Seller of the transactions contemplated by this Agreement or
the applicable Transaction Documents does or will, directly or indirectly (with
or without notice or lapse of time or both), (a) conflict with or violate any
provision of the Seller’s Governing Documents, (b) result in a violation or
Breach of, or constitute a default or an event of default under, or result in
the acceleration of any obligations under, or give any Person the right to
cancel, terminate or modify any Contract, Permit, instrument or other obligation
to which the Seller is a party or by which any of its properties or assets are
bound, (c) violate any Permit, Law or Order to which the Seller is subject or
(d) result in the creation or imposition of any Lien upon or with respect to any
of the assets or properties owned or used by the Seller.
3.5    Consents and Approvals. No consent, approval or authorization of, or
declaration or notice to, or filing or registration with, any Governmental
Authority or any other Person is required to be made or obtained by the Seller
in connection with the execution, delivery and performance of this Agreement and
the applicable Transaction Documents by the Seller
3.6    Financial Statements.
(a) The Seller has previously delivered to the Buyer true and complete copies of
the Financial Statements and the Interim Financial Statements. The Financial
Statements are attached hereto as Section 3.6-1 and the Interim Financial
Statements are attached as Section3.6-2 of the Disclosure Schedule. The
Financial Statements and Interim Financial Statements: (i) have been prepared in
accordance with GAAP (except in the case of the Interim Financial Statements,
for the absence of notes, variances between sales, cost of sales, and commission
expenses, as of the ship date versus trade date, and immaterial year-end
adjustments) and (ii) fairly present (and the financial statements delivered
pursuant to Section 5.9 will fairly present) the financial condition and results
of operations of the Seller as of the dates and for the periods referred to
therein. The financial statements referred to in this Section 3.6 and delivered
pursuant to Section 5.8 reflect and will reflect the consistent application of
such accounting principles throughout the periods involved, except as disclosed
in the notes to such financial statements.
(b)     All Business Records of Seller are true, correct and complete and are
and have been maintained in all material respects in accordance with good
business practice and all Laws. Seller maintains systems of internal accounting
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization; and
(ii) transactions are recorded as necessary to permit the preparation of
financial statements in accordance with GAAP as applied on a consistent basis;.
3.7    Tangible Personal Property. The Seller has good and marketable title to,
or a valid leasehold interest in, all Tangible Personal Property that it owns,
purports to own, or uses, including those reflected on its books and records and
on the Interim Balance Sheet (except those sold or disposed of subsequent to the
date thereof in the Ordinary Course of Business consistent with past practice),
free and clear of all Liens except as set forth on Section 3.7of the Disclosure
Schedule. The Tangible Personal Property is not subject to any sublease,
sublicense or other Contract granting to any other Person any right to the use
or enjoyment of such assets. All Tangible Personal Property owned by the Seller
or used by the Seller in the operation of the Business are in good operating
condition and in a good state of maintenance and repair and are adequate for the
Business as conducted by the Seller and as contemplated to be conducted
following the Closing Date.
3.8    Inventories. All Inventories of the Seller as of the Closing Date consist
of a quality and quantity usable and salable in the Ordinary Course of
Business.  Inventory now on hand that was purchased after the date of the 2016
Balance Sheet was purchased in the Ordinary Course of Business. The inventory is
of such quality as to meet the quality control standards of the Seller.   Except
as disclosed on Section 3.8 of the Disclosure Schedule, all inventory has been
recorded on the books of the Seller at market value, defined as Seller’s
wholesale replacement cost, applied consistently in accordance with GAAP.
3.9    No Undisclosed Liabilities; Solvency. The Seller does not have any
Liabilities or obligations of any nature (whether absolute, accrued, contingent
or otherwise and whether due or to become due) except (i) liabilities and
obligations occurring in the Ordinary Course of Business since June 30, 2017
consistent with past practice, (ii) as disclosed on the 2016 Balance Sheet or
the Interim Balance Sheet, or (iii) as disclosed on Section 3.9 of the
Disclosure Schedule. The Seller is solvent. As of the Closing, the Seller will
remain solvent and will be able to pay its Liabilities as they become due. The
Seller has never been a debtor in any bankruptcy Proceeding, whether voluntary
or involuntary, actual or threatened, or has made an assignment of its assets
for the benefit of any creditor or otherwise.
3.10    Absence of Certain Changes. Since December 31, 2016, the Seller has
conducted its operations and affairs only according to its Ordinary Course of
Business, and the Seller has not suffered any Material Adverse Change. Except
otherwise expressly contemplated by this Agreement, since December 31, 2016, the
Seller has not (a) amended or otherwise modified its Governing Documents,
(b) sold, transferred or otherwise disposed of any assets pertaining to or used
in the Business except in the Ordinary Course of Business, (c) created or
permitted to exist any Lien or Permitted Lien on any asset or property of the
Business, (d) increased the compensation or other remuneration or benefits
payable or to become payable to any of its executive officers, employees or
agents, except for increases in the Ordinary Course of Business, or entered into
employment, severance or similar Contracts with any of the foregoing, (e)
adopted, amended or increased the payments to or benefits under any Seller
Employee Plan, (f) entered into any Contract or transaction relating to or
affecting the Business, except in the Ordinary Course of Business, (g)
terminated or modified any Contracts, except for termination upon expiration in
accordance with the terms thereof or Ordinary Course of Business , (h) released,
waived, or cancelled any claims or rights relating to or affecting the Business
in excess of $35,000 individually or $100,000 in the aggregate, (i) paid,
discharged or satisfied any claim, obligation or liability in excess of $35,000
individually or $100,000 in the aggregate, except for liabilities incurred prior
to the date of this Agreement in the Ordinary Course of Business, (j) created,
incurred, assumed or otherwise became liable for any indebtedness in excess of
$50,000 in the aggregate, (k) acquired the capital stock or other securities or
any ownership interest in, or substantially all of the assets of, any other
business enterprise, (l) adopted a plan of liquidation or dissolution, (m)
changed its method of accounting or the accounting principles or practices
utilized in the preparation of its financial statements, other than as required
by GAAP, (n) suffered any damage to or destruction or loss of any asset or
property of the Business, whether or not covered by insurance, (o) instituted or
settled any claim, action, suit or Proceeding involving in excess of $100,000
relating to it or its assets or properties relating to or affecting the
Business, or (p) entered into any Contract to do any of the foregoing.
3.11    Conduct of Business. The Seller has not and does not conduct the
Business other than through the Seller.
3.12    Customers and Suppliers. Section 3.12 of the Disclosure Schedule sets
forth a list of the top 100 Seller’s customers for the twenty-four (24) months
prior to the date hereof as determined by total dollar amount of sales. The
Seller currently obtains all supplies and services necessary for the conduct of
the Business as presently conducted from readily available sources. There are no
pending, or, to the Knowledge of the Seller, threatened, Material disputes or
controversies between the Seller and any of its customers or suppliers. No
customer of the Seller has any right to any credit or refund for products sold
or services rendered or to be rendered by such Seller pursuant to any Contract,
understanding or practice of the Seller other than pursuant to the normal course
return policy of the Seller.
3.13    Assumed Contracts. Section 2.1 (e) of the Disclosure Schedule contains a
list of the Assumed Contracts identified by the Buyer, which constitute the only
contracts necessary to the operation of the Business in the manner conducted by
the Seller on the Closing Date. Accurate and complete copies of all of the
Assumed Contracts, including all amendments thereto and written waivers
thereunder, have been furnished by the Seller to the Buyer. Each of the Assumed
Contracts is a valid and binding obligation of the Seller and, is assignable to
Buyer pursuant to this Agreement and enforceable in accordance with its terms,
except as may be affected by bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights and general principles of equity relating to the
availability of equitable remedies (whether considered in a proceeding at law or
in equity). There have not been any defaults by Seller or defaults or any claims
of default or claims of non-enforceability by the other party or parties under
or with respect or any of the Assumed Contracts and, to Seller’s Knowledge there
are no facts or conditions that have occurred or that are anticipated to occur
with respect to or under any of the Assumed Contracts which, with the passage of
time or the giving of notice, or both, would (i) constitute a default by Seller
or by the other party or parties under any of the Assumed Contracts or (ii)
cause the creation or imposition of any Lien or Permitted Lien upon any of the
Acquired Assets or (iii) otherwise cause a Material Adverse Change on the
Business. There are no prepayments or other circumstances under any Assumed
Contract that would give rise to a performance obligation of the Buyer without
the Buyer having received the corresponding compensation for the performance.
Seller has not received any indication by a customer or supplier of an intention
to discontinue or change the terms of the parties’ relationship.
3.14    Litigation. Except as set forth on Section 3.14 of the Disclosure
Schedule, there is no civil, criminal or administrative Proceeding pending which
has been served, or, to the Knowledge of the Seller, is otherwise pending or
threatened against the Seller in any court, by any Person or Governmental
Authority or before any arbitrator or other tribunal which may affect or hinder
the Business or the consummation of the transactions contemplated hereby or
which otherwise relates to the Business or any of the Acquired Assets. The
Seller is not subject to any outstanding action or Order of any court or
Governmental Authority which may affect or hinder the Business or the
consummation of the transactions contemplated hereby or which otherwise relates
to the Business or any of the Acquired Assets. The Seller has made available to
the Buyer true, correct and complete copies of all pleadings, material
correspondence and other material documents relating to each Proceeding listed
on Section3.14 of the Disclosure Schedule.
3.15    Intellectual Property.
(a)    The “Intellectual Property” means all intellectual property owned, used
or licensed (as licensor or licensee) by the Seller, or in any product, service,
technology or process currently offered by the Seller, or currently under
development by the Seller, or by any Person for use in the Business, including:
(i)    all domestic and foreign copyright interests in any original work of
authorship, whether registered or unregistered, including but not limited to all
copyright registrations or foreign equivalent, all applications for registration
or foreign equivalent, all moral rights, all common-law rights, and all rights
to register and obtain renewals and extensions of copyright registrations,
together with all other copyright interests accruing by reason of international
copyright convention (“Copyrights”);
(ii)    all domestic and foreign patents (including certificates of invention
and other patent equivalents), provisional applications, patent applications and
patents issuing therefrom as well as any division, continuation or continuation
in part, reissue, extension, reexamination, certification, revival or renewal of
any patent, all Inventions (as hereinafter defined) and subject matter related
to such patents, in any and all forms (“Patents”);
(iii)    all domestic and foreign trademarks, trade dress, service marks, trade
names, icons, logos, slogans, and any other indicia of source or sponsorship of
goods and services, designs and logotypes related to the above, in any and all
forms, all trademark registrations and applications for registration related to
such trademarks (including, but not limited to intent to use applications), and
all goodwill related to the foregoing (“Trademarks”);
(iv)    all domain name registrations (“Domain Names”);
(v)    any formula, design, device or compilation, or other information which is
used or held for use by a business, which gives the holder thereof an advantage
or opportunity for advantage over competitors which do not have or use the same,
and which is not generally known by the public. Trade Secrets can include, by
way of example, formulas, algorithms, market surveys, market research studies,
information contained on drawings and other documents, and information relating
to research, development or testing (“Trade Secrets”);
(vi)    novel devices, processes, compositions of matter, methods, techniques,
observations, discoveries, apparatuses, machines, designs, expressions, theories
and ideas, whether or not patentable (“Inventions”);
(vii)    scientific, engineering, mechanical, electrical, financial, marketing
or practical knowledge or experience useful in the operation of the Business
(“Know How”);
(viii)    (A) any and all computer programs and/or software programs (including
all source code, object code, firmware, programming tools and/or documentation),
(B) machine readable databases and compilations, including any and all data and
collections of data, and (C) all content contained on Internet site(s)
(“Software”);
(ix)    all documentation and media constituting, describing or relating to the
above, including memoranda, manuals, technical specifications and other records
wherever created throughout the world; and
(x)    the right to sue for past, present, or future infringement and to collect
and retain all damages and profits related to the foregoing.
(b)    Section 3.15(b)of the Disclosure Schedule sets forth a complete list of
all Intellectual Property owned by the Seller or used in the operation of the
Seller’s Business.
(c)    Section 3.15(c) of the Disclosure Schedule, lists all licenses,
sublicenses, agreements or instruments involving the Intellectual Property of
the Seller including (i) licenses by the Seller to any Person of any
Intellectual Property; and (ii) all licenses by any other Person to the Seller
of any Intellectual Property (except with respect to generally available
“off-the-shelf” software) (each a “License”). Each License identified in Section
3.15(c) of the Disclosure Schedule, is a valid and binding agreement enforceable
in accordance with its terms. With respect to each License, there is no Material
default (or event that with the giving of notice or passage of time would
constitute a Material default) by the Seller, or, to the Knowledge of the
Seller, the other party thereto. There are no pending and served or, to the
Knowledge of the Seller, threatened claims with respect to any License. No
License contains any indemnity by either of the Seller in favor of a third party
with respect to the Intellectual Property.
(d)    The Seller has good and valid title to, or otherwise possesses the rights
to use, subject to any time limitations set forth in any licensing or other
agreement to use said Intellectual Property, all Intellectual Property necessary
to conduct the Business and operations up to the Closing Date. Neither the
consummation of the transactions contemplated by this Agreement nor the Seller’s
performance hereunder will result in the diminution, license, transfer,
termination or forfeiture of the Seller’ rights in the Intellectual Property or
Licenses. Except for Intellectual Property owned by third parties, no Person
other than the Seller has any right or interest of any kind or nature in or with
respect to the Intellectual Property, or any portion thereof, or any rights to
sell, license, lease, transfer or use or otherwise exploit the Intellectual
Property or any portion thereof.
(e)    The Seller has not received notice nor, to the Knowledge of the Seller,
has the Seller infringed upon, misappropriated or misused any intellectual
property or other proprietary information of another Person. There are no
pending and served, or, to the Knowledge of the Seller, threatened claims or
Proceedings contesting or challenging the Intellectual Property, or the Seller’s
use of the Intellectual Property owned by another Person. To Knowledge of the
Seller, no third party including any current or former employee or contractor of
the Seller, is infringing upon, misappropriating, or otherwise violating the
Seller’s rights to the Intellectual Property.
(f)    The Seller has taken commercially reasonable steps to protect the
proprietary nature of the Intellectual Property and to maintain in confidence
all Trade Secrets and confidential Intellectual Property and information owned
or used by the Seller. To the Seller’s Knowledge, no Trade Secret or other
confidential Intellectual Property or information of the Seller has been
disclosed or authorized to be disclosed to any Person, including any employee,
agent, contractor, or other entity, other than pursuant to a non-disclosure
agreement or other conditional obligation that protects the Seller’s proprietary
interests in and to such Trade Secrets or confidential Intellectual Property or
information.
(g)    The Seller has implemented procedures described on Section3.15(g) of the
Disclosure Schedule to ensure the physical and electronic protection of their
websites and information assets from unauthorized disclosure, use or
modification. To the Seller’s Knowledge, there has been no breach of security
involving any of the Seller' websites or information assets. To the Seller’s
Knowledge all data which has been collected, stored, maintained or otherwise
used by the Seller has been collected, stored, maintained and used in accordance
with all applicable Laws, guidelines and industry standards. Seller has not
received a notice of noncompliance with applicable data protection Laws,
guidelines or industry standards.
(h)    Section 3.15(h) of the Disclosure Schedule contains a true and complete
list of all of the Software included, embedded or incorporated in or developed
for inclusion in the Seller’s products or websites, or used in the delivery of
the Seller’s services (the “Seller Software”). The Seller owns full and
unencumbered right and has good, valid and marketable title or has valid
licenses to such Seller Software, and all Seller Software owned by the Seller is
free and clear of all Liens. The Seller has not incorporated any third party
intellectual property into Seller Software not identified in Section3.15(h) of
the Disclosure Schedule. No open source or public library software, including
any version of any software licensed pursuant to any GNU public license, is, in
whole or in part, embodied or incorporated in any of the Seller Software.


(i)     The Seller is not bound by any agreement by which it owes any present or
future royalties or other payments to third parties in respect of Intellectual
Property in excess of $10,000.


3.16    Compliance with Laws.
(a)    Except as set forth on Section 3.16-1 of the Disclosure Schedule, to
Seller’s Knowledge, the Seller has been and is in compliance with all Laws
applicable to the Seller or relating to or affecting the Business or the assets
or properties owned or used by the Seller, the failure of which would constitute
a Material Adverse Change. The Seller is not subject to any judicial,
governmental or administrative Order. Attached as Section 3.16-2 of the
Disclosure Schedule are true and correct copies of all reports of inspections of
the Seller’s business and properties which occurred during the past five (5)
years through the date hereof under Laws which resulted in the imposition of a
fine, penalty, or other restriction on the Business. Seller has not received
notice of any violation (or any investigation, inspection, audit, or other
Proceeding by any Governmental Authority involving an allegation of any
violation) of any Law or Order by or affecting the Seller, and, to the Knowledge
of the Seller, no investigation, inspection, audit, or other Proceeding by any
Governmental Authority involving an allegation of any violation of any Law or
Order is threatened or contemplated. Neither the Seller nor the Business is
regulated by the Commodities Futures Trading Commission or any other similar
Governmental Authority.
(b)    Except as set forth on Section 3.16-3 of the Disclosure Schedule, there
is no Order binding upon the Seller or either Seller or, to the Knowledge of the
Seller, threatened that has or could reasonably be expected to have the effect
of restricting, prohibiting or impairing the conduct or any business practice of
the Seller or the Business as presently conducted, including any supply or sale
of any product or provision of any service by the Seller, any acquisition of
property by the Seller, or the hiring of employees by the Seller.
3.17    Permits. Section 3.17 of the Disclosure Schedule sets forth a true,
complete and correct description of each Permit affecting, or relating in any
way to, the Business or any of the properties or assets owned or used by the
Seller, together with the names of the Governmental Authorities or other Persons
issuing such Permits. The Permits listed on Section 3.17of the Disclosure
Schedule constitute all of the Permits necessary to permit the Seller to conduct
and operate the Business lawfully in the manner in which it currently conducts
and operates the Business. The Seller has not received notice from any
Governmental Authority or any other Person regarding any actual, alleged,
possible or potential contravention, revocation, withdrawal, suspension,
cancellation, termination or modification of any Permit. All applications
required to have been filed for the renewal of such Permits have been duly filed
on a timely basis with the appropriate Persons, and all other filings required
to have been made with respect to such Permits have been duly made on a timely
basis with the appropriate Persons.
3.18    Real Property.
The Seller does not own any interest or legal title in ownership, or has any use
rights, as applicable, in real property other than as set forth on
Section3.18(a) of the Disclosure Schedule. The Seller does not lease or sublease
(as lessee or sublessee) any real property other than as set forth on
Section3.18(a). Section3.18 (a) sets forth the street address of each parcel of
real property owned by the Seller (the “Owned Property”) or leased or subleased
(as lessee or sublessee) by the Seller (the “Leased Property”) or in which the
Seller has use rights (together with the Owned Property and the Leased Property,
the “Real Property”). The Seller enjoys a peaceful and undisturbed possession of
the Real Property. Section3.18(a) lists all of the lease and sublease agreements
and all other instruments granting such leasehold interests, rights, options, or
other interests, as amended to date (the “Leases”) relating to the Leased
Property. A true, complete, and correct copy of each of the Leases has
previously been made available to the Buyer. Each Lease is valid, binding and in
full force and effect; all rent and other sums and charges payable thereunder
are current; no notice of default or termination under any of the Leases is
outstanding; no termination event or condition or uncured default on the part of
the Seller, to the Knowledge of the Seller, on the part of the landlord or
sublandlord, as the case may be, thereunder exists under any of the Leases; and
no event has occurred and no condition exists which, with the giving of notice
or the lapse of time or both, would constitute such a default or termination
event or condition. In the event that any of the Leases is a sublease, the
Seller, as sublessee or sublessor, as the case may be, has obtained the required
consent of the prime landlord to such sublease, and such prime lease is in full
force and effect; there are no outstanding uncured notices of default or
termination; and no right of such Seller in any such sublease conflicts with
such prime lease. All usage rights for the Real Property, as applicable, are in
full force and effect, and there exists no Material Breach of such usage rights
by the Seller which would cause or permit a termination of those rights under
the relevant usage rights agreements. The Seller has paid all land use rights
fees and other required payments in relation to the Real Property, as
applicable. There are no subleases, licenses or other agreements granting to any
Person other than the Seller any right to the possession, use, occupancy or
enjoyment of the premises demised by the Leases. All of the premises are used in
the conduct of the Business.
3.19    Employee Benefit Plans; ERISA.
(a)    Section 3.19(a)of the Disclosure Schedule sets forth all “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), all medical,
disability, life insurance, and other “employee welfare benefit plans” (as
defined in Section 3(1) of ERISA), and all other employee benefit plans,
programs or arrangements, including, without limitation, any bonus, stock
option, stock purchase or other equity-based compensation arrangements, any
incentive, deferred compensation, supplemental retirement, severance,
disability, vacation, cafeteria and other employee benefit plans, policies,
programs, agreements, arrangements or other Contracts (whether written or
otherwise), including those which contain change of control provisions or
pending change of control provisions, in any case (i) that are maintained or
contributed to (or to which there was or will be an obligation to contribute) by
the Seller or any trade or business under common control with the Seller within
the meaning of Section 4001(a)(14) of ERISA (each, an “ERISA Affiliate”), or
(ii) with respect to which the Seller has or could have any liability, whether
direct or indirect or actual or contingent (including any liability arising out
of an indemnification, guarantee, hold harmless or similar agreement) (the
“Seller Employee Plans”).
(b)    The Seller has made available to the Buyer copies of any communications
or election forms sent to participants in any Seller Employee Plan or employment
agreement regarding compliance with Section 409A of the Code, and has made
available to the Buyer a written description of any measures that the Seller has
taken to address Section 409A compliance.
(c)    Except as set forth in Section 3.19(c) of the Disclosure Schedule, no
entity (whether or not incorporated) is a member of a controlled group including
the Seller is under common control of the Seller, within the meaning of Section
414(b), (c) or (m) of the Code.
(d)    The Seller has made available to the Buyer copies of (i) each written
Seller Employee Plan (and a written description of any Seller Employee Plan
which is not written) and all related trust agreements, insurance and other
Contracts (including policies), summary plan descriptions, summaries of material
modifications and communications distributed to plan participants explaining
Seller Employee Plan benefits (other than routine statements of accounts), (ii)
the three most recent annual reports on Form 5500 series or other applicable
annual reports, with accompanying schedules and attachments, filed with the
applicable Governmental Authority with respect to each Seller Employee Plan
required by applicable Laws to make such a filing, (iii) any reports other than
a Form 5500 report which have been filed with the United States Department of
Labor or other labor related Governmental Authorities within the last five (5)
years with respect to any Seller Employee Plan required by applicable Laws to
make such a report, (iv) the most recent actuarial valuation, if any, for each
Seller Employee Plan, and (v) the most recent favorable determination letters
issued for each Seller Employee Plan and related trust which is intended to be
qualified under Section 401(a) of the Code or other applicable Law (and, if an
application for such determination is pending, a copy of the application for
such determination).
(e)    Except as set forth on Section 3.19(e) of the Disclosure Schedule, none
of the Seller Employee Plans (i) promises or provides retiree medical or other
retiree welfare benefits to any person except as required by Section 601 et seq.
of ERISA (commonly referred to as COBRA coverage); (ii) is or ever was subject
to Section 302 of ERISA, Section 412 of the Code or Title IV of ERISA; (iii) is
or ever was a “multiemployer plan” as defined in Section 3(37) of ERISA or a
“multiple employer plan” as defined in Section 3(40) of ERISA; (iv) is or ever
was a defined benefit plan; (v) does now or ever has invested in stock of either
of the Seller or provided benefits in the form of or based on the value of stock
of either of the Seller; or (vi) has incurred any withdrawal liability that
remains unsatisfied. The transactions contemplated hereby will not result in the
assessment of any withdrawal liability or the creation of any other contingent
liabilities relating to pension, medical or other employee benefits.
(f)    (i) All Seller Employee Plans have been established, maintained and
operated in accordance with their terms and the requirements of applicable Law,
and may by their terms be amended and/or terminated at any time; (ii) the Seller
has performed in all material respects all obligations required to be performed
by it under all Seller Employee Plans; (iii) the Seller is not in Material
default under or material violation of, and the Seller has no Knowledge of any
Material default or Material violation by any other party to, any of the Seller
Employee Plans; (iv) each Seller Employee Plan which is intended to be qualified
under Section 401(a) of the Code or other applicable Law has received a
favorable determination letter from the IRS and to the Knowledge of the Seller,
nothing has occurred which may impair such determination; (v) the premiums for
all insurance policies through which benefits are provided under any Seller
Employee Plan have been paid in accordance with the terms of such policies; and
(vi) all contributions required to be made with respect to any Seller Employee
Plan have been made on or before their due dates (including any extensions
thereof) and all such amounts accrued but not yet paid have been properly
recorded in the books of the Seller and reflected in the financial books of the
Seller.
(g)    (i) To the Knowledge of the Seller, no party in interest or disqualified
person (as defined in Section 3(14) of ERISA and Section 4975 of the Code) is
either currently engaged or has at any time been engaged in a transaction with
respect to any Seller Employee Plan which could subject either of the Seller,
directly or indirectly, to a tax, penalty, or other liability for prohibited
transactions under ERISA or Section 4975 of the Code, and no such transaction
has occurred that could subject either of the Seller to any such liability; and
(ii) to the Knowledge of the Seller, no fiduciary (as defined in Section 3(21)
of ERISA) with respect to any Seller Employee Plan, or for whose conduct either
of the Seller could have any liability (by reason of indemnities or otherwise),
has breached any of the responsibilities or obligations imposed upon the
fiduciary under Title I of ERISA.
(h)    Other than routine claims for benefits made in the ordinary course of the
operation of the Seller Employee Plans, there are no pending or, to the
Knowledge of the Seller, threatened claims, investigations or causes of action
with respect to any Seller Employee Plan, whether made by a participant or
beneficiary of such a plan, a Governmental Authority or otherwise, against the
Seller, any director, officer or employee of the Seller, any Seller Employee
Plan or any fiduciary of a Seller Employee Plan; and there have been no
communications to any employee, former employee or any other person who may be
entitled to benefits under any Seller Employee Plan that are inconsistent in any
material respect with any provision of any Seller Employee Plan.
(i)    The Seller has no current Material liability based upon, arising out of
or relating to the classification of any individual as an independent
contractor, a temporary employee or a leased employee (within the meaning of
Section 414(n) of the Code or comparable non-United States law) rather than as
an employee, and no facts exist as a result of which either of the Seller could
have any such Material liability.
(j)    Except as set forth on Section 3.19(j) of the Disclosure Schedule, the
consummation of the transactions contemplated hereby, either alone or in
combination with another event, with respect to each director, officer, employee
and consultant of the Seller, will not result in (i) any payment (including,
without limitation, severance, unemployment compensation or bonus payments)
becoming due from the Seller or under any Seller Employee Plan, (ii) any
increase in the amount of compensation or benefits payable to any such
individual, or (iii) any acceleration of the vesting or timing of payment of
benefits or compensation payable to any such individual. No Seller Employee Plan
provides benefits or payments contingent upon, triggered by, or increased as a
result of a change in the ownership or effective control of the Seller.
3.20    Insurance. Section 3.20of the Disclosure Schedule sets forth a true,
complete and correct list, and a summary description of the coverage provided
thereby (including deductibles, limits, premiums, and expiration dates) of each
insurance policy maintained by the Seller on its assets or in relation to the
Business. To the Knowledge of the Seller, such policies insure the Seller in
amounts and against losses and risks customary and sufficient for businesses
similar to the Business. All of such policies are in full force and effect. All
premiums due on such insurance policies on or prior to the date hereof have been
paid and there is no ground for cancellation or avoidance of any such policies
or any increase in the premiums thereof, or for reduction of the coverage
provided thereby. There are no Material pending claims with respect to either of
the Seller or its properties or assets under any such insurance policies, and
there are no Material claims as to which the insurers have notified the Seller
or either of the Seller that they intend to deny liability. To the Seller’s
Knowledge, there is no existing default under any such insurance policies.
3.21    Employees and Labor Matters.
(a)    To the Seller’s Knowledge, no employee of the Seller is bound by any
Contract with any other Person that is violated or breached by such employee
performing the services he or she is performing for such Seller or that in any
way adversely affects or will affect the performance of his or her duties as an
employee of the Seller. Each employee of the Seller is employed on an at-will
basis, and the Seller does not have any written or oral agreement with any of
its employees which would interfere with the Seller’s ability to discharge such
employees. The Seller does not have any written employment agreements with any
of its employees.
(b)    There is no collective bargaining agreement or union Contract binding on
the Seller. There is no pending, or, to the Knowledge of the Seller, threatened
labor strike, dispute, slowdown, picketing, boycott, organization drive,
stoppage or any other interference with the operation or conduct of the Business
or the Seller (collectively, “Work Interferences”). There are no filed, pending
or, to the Knowledge of the Seller, threatened injunctions against the Seller
which would have the effect of constituting a Work Interference. There have been
no Work Interferences within the past five (5) years.
(c)    There are no unfair labor practice charges or complaints, minimum wage or
overtime or equal pay charges or complaints, occupational safety and health
charges or complaints, wrongful discharge charges or complaints, employee
grievances, discrimination claims or workers’ compensation claims pending or, to
the Knowledge of the Seller, threatened against the Seller before any
Governmental Authority. The Seller has not received notice from any Governmental
Authority of any alleged violation of applicable Law that remains unresolved
respecting employment and employment practices, terms and conditions of
employment, or wage and hours.
(d)    Neither of the Seller nor any other Person has any obligations for
severance or other payments the Seller’s employees arising out of the
transactions contemplated by this Agreement or otherwise.
3.22    Brokers and Finders. No broker or finder has acted for the Seller in
connection with this Agreement, the Transaction Documents or the transactions
contemplated by this Agreement or the Transaction Documents, and no broker or
finder is entitled to any brokerage or finder’s fee or other similar payment
from either the Seller with respect to this Agreement, the Transaction Documents
or such transactions.
3.23    Relationships with Related Persons. No manager, member, officer,
employee, agent or representative of the Seller, nor any spouse or child of any
of them or any Person associated with any of them (each a “Related Person”), has
any interest in any assets or properties used in or pertaining to the Business,
or is a party to any Contract with, or has any claim or right against, or owes
any amounts to, the Seller. No members, Affiliates, officers, managers,
employees, agents or representatives of the Seller nor any Related Person owns
or has owned, directly or indirectly, and whether on an individual, joint or
other basis, any equity interest or any other financial or profit interest in a
Person that (i) has had business dealings with the Seller or (ii) has engaged in
competition with the Seller.
3.24    Taxes.
(a)    The Seller has timely filed or has caused to be filed with the
appropriate Governmental Authorities in all relevant jurisdictions such Tax
Returns as are required to be filed by it or on its behalf (taking into account
any extension of time to file). The information on such Returns is complete and
correct in all material respects. The Seller has paid or has caused to be paid
on a timely basis all Taxes (whether or not shown on any Return, and taking into
account any extension of time to file) due and payable by it or on its behalf,
except for Taxes which the Seller believes in good faith are not due and payable
because they are being diligently contested by appropriate Proceedings and for
which adequate reserves have been set aside on its books to the extent required
by GAAP. There are no Liens for Taxes (other than for current Taxes not yet due
and payable) upon the assets of the Seller.
(b)    No unpaid (or unreserved in accordance with GAAP on the Financial
Statements or Interim Financial Statements) deficiencies for Taxes have been
claimed, proposed or assessed by any taxing or other Governmental Authority with
respect to the Seller for any Pre-Closing Period that have not been finally
settled and paid, and, except as set forth on Section 3.24(b) of the Disclosure
Schedule, there are no pending or, to the Knowledge of the Seller, threatened
audits, investigations or claims or issued and outstanding assessments for or
relating to any liability in respect of Taxes of the Seller. The Seller has not
requested any extension of time (other than automatic extensions) within which
to file any currently unfiled Returns in respect of any Taxes, and no extension
or waiver of a statute of limitations relating to any Taxes is in effect with
respect to the Seller.
(c)    (i) The Seller has complied in all material respects with applicable Laws
regarding the payment and withholding of Taxes with respect to the Business and
the Acquired Assets (including withholding and reporting requirements under Code
Sections 1441 through 1446, 3401 through 3406, 6041 and 6049, and similar
provisions under any other requirements under applicable Laws) and has timely
withheld and paid over to the appropriate Governmental Authorities all material
amounts required to be so withheld and paid over as of the Closing Date; (ii)
the Seller is not liable for Taxes of any other Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign Law), or
as transferee or successor, or otherwise (other than withholding taxes incurred
and paid in the Ordinary Course of Business), or is currently under any
contractual obligation to or a party to any tax sharing agreement or any other
Contract providing for payments by such Seller with respect to Taxes; (iii) the
Seller is not a party to any joint venture, partnership or other arrangement or
Contract which could be treated as a partnership for income tax purposes;
(iv)Section 3.24(c)-1 of the Disclosure Schedule contains a list of all
jurisdictions in which the Seller has filed a Return, and to the Knowledge of
the Seller, no written claim has ever been made by a taxing authority in a
jurisdiction where the Seller does not currently file Returns that such Seller
is or may be subject to taxation by that jurisdiction; (ix) the Seller has not
has made an election or is required to treat any of its assets as owned by
another Person for income tax purposes or as tax-exempt bond financed property
or tax-exempt use property within the meaning of Section 168 of the Code (or any
corresponding provision of applicable state Law); and (vi) Seller is not a
“foreign person” with the meaning of Section 1445 of the Code.
3.25    Environmental and Safety Matters.
(a)    The Seller is in compliance in all material respects with all
Environmental Laws and Environmental Permits in connection with the ownership,
use, maintenance or operation of the Business and, to the Knowledge of the
Seller, there are no circumstances related to the current or former operations
of the Seller that could give rise to liability under any Environmental Laws.
(b)    There are no pending or to the Knowledge of the Seller threatened actions
by any Person claiming that the Seller’s current or former properties or assets
are not, or that the Seller’s operations have not been conducted, in compliance
in all material respects with all Environmental Laws.
3.26    Warranties; Product Liability; Etc.    
(a)    The Seller has provided to the Buyer complete and correct copies of all
standard terms and conditions of sale (including applicable guaranty, warranty
and indemnity provisions) made by the Seller covering or relating to each of the
products supplied or sold by, and services provided by, the Seller. Except as
required by Law, no product supplied or sold by, or service provided by, the
Seller is subject to any guaranty, warranty or other indemnity, express or
implied, beyond such standard terms and conditions.
(b)    To the Knowledge of the Seller, there are no losses, claims, damages,
expenses or liabilities (whether absolute, accrued, contingent or otherwise) of
the Seller asserted and arising out of or based upon incidents occurring on or
prior to the Closing Date with respect to: (i) any product liability or other
claim that relates to any of the products supplied or sold by the Seller to
others; (ii) the delivery of faulty services by the Seller; or (iii) any claim
for the Breach of any express or limited product warranty, or any similar claim
that relates to any product supplied or sold, or any service delivered, by the
Seller, and the Seller have no Knowledge of any product or service defects which
could give rise to any such losses, claims, damages, expenses or liabilities.
(c)    To the Knowledge of the Seller, there exists no basis for the withdrawal
or suspension of any approval or consent of any Governmental Authority, if any,
with respect to any product supplied or sold by the Seller. Section3.26(c)of the
Disclosure Schedule sets forth a list and brief description of all
correspondence received or sent by or on behalf of the Seller during the past
five (5) years from or to any Governmental Authority with respect to a
contemplated or actual recall, withdrawal, or suspension from the market of any
product supplied or sold by the Seller. Copies of all such material
correspondence have previously been made available to the Buyer.
3.27    Receivables and Payables. All accounts and notes receivable of the
Seller reflected on the Financial Statements or Interim Financial Statements or
on the accounts receivable ledger of the Seller as of the date hereof have
arisen in the Ordinary Course of Business, represent valid obligations to the
Seller arising from bona fide transactions in the Ordinary Course of Business,
are, to Seller’s Knowledge fully collectible subject to potential write-offs not
in excess of reserves therefor set forth on the 2016 Balance Sheet and, except
as set forth on Section 3.27 of the Disclosure Schedule, are not subject to
claims or setoff or other defenses or counterclaims. The Seller has provided
information requested by the Buyer regarding the outstanding accounts and notes
receivable of the Seller, including, without limitation, the relationship
between the Seller and the relevant debtors, the identity and contact
information of such debtors, the amount of the debt outstanding, the date such
amounts are due and payable, and the time period for which the debts have
remained unpaid. All accounts and notes payable by the Seller reflected on the
Financial Statements or Interim Financial Statements or on the accounts payable
ledger of the Seller as of the date hereof arose in bona fide transactions in
the Ordinary Course of Business. All items which are required by GAAP to be
reflected as receivables and payables on the Financial Statements and Interim
Financial Statements and on the books and records of the Seller are so reflected
and have been recorded in accordance with GAAP in a manner consistent with past
practice.
3.28    Absence of Certain Business Practices. The Seller and its Affiliates or
any other Person acting with authority on behalf of any of them, or for which
any of them would have liability, acting alone or together, has not with respect
to the Business: (i) received, directly or indirectly, any rebates, payments,
commissions, promotional allowances or any other economic benefits, regardless
of their nature or type, from any customer, supplier, trading Seller, shipping
Seller, Governmental Authority, governmental employee or other Person with whom
the Seller has done business directly or indirectly in violation of any Law; or
(ii) directly or indirectly in violation of any Law given or agreed to give any
gift or similar benefit to any customer, supplier, trading company, shipping
company, Governmental Authority, governmental employee or other Person who is or
may be in a position to help or hinder the Business (or assist the Seller in
connection with any actual or proposed transaction) which (A) may subject the
Seller to any damage or penalty in any civil, criminal or governmental
litigation or Proceeding, (B) if not given in the past, may have resulted in a
damage or penalty to the Seller, or (C) if not continued in the future, may
result in a damage or penalty to the Seller or subject the Seller to suit or
penalty in any private or governmental litigation or Proceeding. The Seller has
conducted the Business in a manner that complies with the United States Foreign
Corrupt Practices Act and any other applicable Law relating to corruption or
prohibited business practices.
3.29    Business Records. The Business Records of the Seller, are true, complete
and correct, have been maintained in the usual, regular and ordinary manner, all
entries with respect thereto have been accurately made, and all transactions
have been accurately accounted for therein.
3.30    CFLL.     Seller is the sole member of GPM/LLC. GPM/LLC is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite limited liability company
power and authority to conduct its business as presently conducted and to own
and lease its property and assets. GPM/LLC is qualified to do business as a
foreign company and is in good standing in each jurisdiction in which the
ownership of property or the conduct of its business requires such
qualification. Section 3.30 of the Disclosure Schedule contains a complete and
accurate list of the Seller’s jurisdiction of organization and other
jurisdictions in which it is authorized to do business. The Seller has delivered
to the Buyer correct and complete copies of GPM/LLC’s Governing Documents.
GPM/LLC holds an active California Finance Lender’s License. GPM/LLC is in the
business of making commercial loans only and for the past thirty-six (36) month
has had no outstanding commercial loans.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer represents and warrants to the Seller that:
4.1    Organization and Qualification. The Buyer is a limited liability company
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation and has all requisite power and authority to
conduct its business as presently conducted and to own and lease its property
and assets.
4.2    Authorization. The Buyer has full legal power and authority to enter into
and carry out its obligations under this Agreement and the other relevant
Transaction Documents and is not under any prohibition or restriction,
contractual, statutory or otherwise, against doing so. Each of the Agreement and
each Transaction Document to which the Buyer is a party (i) has been duly
executed and delivered by the Buyer and (ii) constitutes a legal, valid, and
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or other Laws affecting the rights of
creditors generally and by general principles of equity.
4.3    Consents and Approvals. Except as set forth on Schedule 4.3
(collectively, the “Buyer Required Consents”), no consent, approval or
authorization of, or declaration or notice to, or filing or registration with,
any Governmental Authority or any other Person is required to be made or
obtained by the Buyer in connection with the execution, delivery and performance
of this Agreement and the Transaction Documents by the Buyer.
4.4    No Violations or Conflicts. Neither the execution and delivery of this
Agreement or the Transaction Documents by the Buyer nor the consummation by the
Buyer of the transactions contemplated by this Agreement or the Transaction
Documents does or will, directly or indirectly (with or without notice or lapse
of time or both), (i) violate any provision of the Buyer’s organizational
documents, (ii) result in a violation or Breach of, or constitute a default or
an event of default under, any Material Contract, Material Permit, instrument or
other Material obligation to which the Buyer is a party or by which any of its
properties or assets is bound, or (iii) violate any Law or Order to which the
Buyer is subject.
4.5    Brokers and Finders. Except as set forth on Schedule 4.5, no broker or
finder has acted for such Buyer in connection with this Agreement, the
Transaction Documents or the transactions contemplated by this Agreement or the
Transaction Documents, and no broker or finder is entitled to any brokerage or
finder’s fee or other similar payment from such Buyer with respect to this
Agreement, the Transaction Documents or such transactions.
ARTICLE V    

PRE-CLOSING COVENANTS
5.1    Access to Information. From the date hereof until the Closing, the Buyer
and its counsel, accountants, and other representatives shall have full
reasonable access during normal business hours to all properties and facilities
of the Seller and to the books, accounts, Records, Contracts, and documents of
or relating to the Seller and the Business. During such period, the Seller shall
promptly furnish or cause to be furnished to the Buyer and its representatives
all data and information concerning the business, finances, properties,
facilities, assets and personnel of the Seller and the Business that may
reasonably be requested by the Buyer or its representatives, and the Seller
shall make available to the Buyer and its representatives the appropriate
individuals (including officers, employees, accountants, counsel and other
professionals) for discussion of the business, finances, properties, facilities,
assets and personnel of the Seller and the Business. Seller shall otherwise
cooperate and assist, to the extent reasonably requested by the Buyer, with
Buyer’s investigation of the Acquired Assets, Business and a financial condition
of the Seller.
5.2    Conduct of Business.
(a)    From the date hereof until the Closing Date, the Seller shall in all
material respects conduct the Business only in the Ordinary Course Business and,
without limiting the foregoing, to use its commercially reasonable efforts to
(i) maintain its limited liability company existence in good standing, (ii)
maintain the general character of the Business, (iii) preserve the present
business relationships of the Seller with its customers, suppliers, employees,
independent contractors and other Persons with which it has business relations,
(iv) maintain in effect all of its presently existing insurance coverage (or
substantially equivalent insurance coverage) in respect of or relating to the
Business, (v) maintain all of its books and records relating to the Business in
the Ordinary Course of Business, constant with past practices and (vi) perform
all Contracts or other obligations to which it is a party or to which its
properties or assets are bound.
(b)    Without limiting the provisions of Section 5.2(a), from the date hereof
until the Closing Date, the Seller shall not, directly or indirectly, without
the prior written consent of the Buyer, take, or propose to take, any
affirmative action, or fail to take any reasonable action within its control,
the result of which would be any of the changes or events listed in Section 3.10
5.3    Employee Matters.
(a)    Seller hereby agrees that, Buyer or its Affiliates shall offer employment
to the employees of Seller named on Schedule 5.3 (the “Offers of Employment”),
effective as of the Closing Date, on such terms, and offered to the number of
the Seller employees, such that the Seller is not required to give any notices
pursuant to California or Federal Worker Adjustment and Retraining
Notification Act (the “WARN Act”). For this purpose, Seller represents to Buyer
that it has or will terminate no more than ten (10) employees within the thirty
(30) day period prior to the Closing Date, excluding employees: (i) who have
been employed for less than six (6) months of the past twelve (12) months, or
(ii) who have been terminated for cause. Seller agrees to provide such
assistance and cooperation to the Buyer as it may reasonably request in
connection with the Buyer’s efforts to hire any of such employees. With respect
to any of the Seller’s employees hired by Buyer or any of its Affiliates
(“Transferring Employees”), the Seller agrees not to enforce after the Closing
any proprietary information or confidentiality agreement which any Transferring
Employees have entered into for the benefit of the Seller except as to
attorney-client privileged communications between the Seller and its counsel
and/or GLI, LLC and its counsel.
(b)    At the Closing, Buyer shall accept the Transferred Seller Employee Plans,
which shall be continued for the Transferring Employees, in accordance with the
terms thereof.
(c)    The Buyer shall take any and all reasonable actions necessary and
appropriate to allow Transferring Employees participating in the Seller 401(k)
Plan to roll over their account balances under the Seller 401(k) Plan (including
the rollover of participant loans in kind, if permissible under the terms of
such Plan) into a 401(k) plan or other qualified retirement plan maintained by
the Buyer.
(d)    The Seller will be solely responsible for any notice if required by COBRA
in respect of any “M&A qualified beneficiary” (as that term is defined in Treas.
Reg. § 1.4980B-9) in respect of the transactions contemplated by this Agreement.
(e)    Pursuant to Treasury Regulations Section 1.409-1(h)(4), the Seller and
the Buyer agree that each Transferring Employee shall be treated as having a
“separation from service” with the Seller at the Closing Date for purposes of
Section 409A of the Code and Treasury Regulations Section 1.409A-1(h).
(f)    Without limiting the generality of Section 5.3, the provisions of this
Section 5.3 are solely for the benefit of the parties to this Agreement, and no
Transferring Employee or former employee or any other Person shall be regarded
for any purpose as a third-party beneficiary of this Agreement. In no event
shall the terms of this Agreement be deemed to (i) establish, amend or modify
any Seller Employee Plan or any “employee benefit plan” as defined in Section
3(3) of ERISA, or any other benefit plan, program, agreement or arrangement
maintained or sponsored by Seller or Buyer; (ii) alter or limit the ability of
Seller or Buyer to amend, modify or terminate any employment agreement or any
benefit or employment plan, program, agreement or arrangement after the Closing
Date; or (iii) confer upon any Seller Employee or former employee, or any
current or former manager, officer, director, independent contractor or
consultant any right to employment or continued employment or continued service
with Buyer, or constitute or create an employment agreement with any such
Person..
(g)    On or prior to the Closing Date, Seller shall pay all Transferring
Employees, all accrued but unpaid Paid Time Off (“PTO) owed to the Transferring
Employees.


(h)    Buyer agrees to assume and the Seller agrees to assign to Buyer, the
Seller Employee Plans set forth on Schedule 5.3 (g) (the “Transferred Seller
Employee Plans”).


5.4    Required Consents and Approvals. As promptly as practicable after the
date of this Agreement, the Seller shall make all filings with governmental
authorities required to consummate the transactions contemplated hereby, and
will cooperate with the Buyer with respect to all filings that the Buyer elects
to make or that are required to consummate the transactions contemplated hereby.
Between the date of this Agreement and the Closing Date, the Seller and the
Buyer shall, use commercially reasonable efforts to obtain the Seller Required
Consents identified in Section 3.5of the Disclosure Schedule and the Buyer
Required Consents identified in Schedule 4.3, as applicable, and any other
authorization, consent, approval or waiver of any other Person whose
authorization, consent, approval or waiver shall be required for the
consummation of the transactions contemplated by this Agreement and the
Transaction Documents or for the conduct of the Business by the Buyers
immediately after giving effect to the Closing. The Seller, on the one hand, and
the Buyer, on the other hand, shall cooperate, to the extent reasonably
requested by the other, in connection with the foregoing.
5.5    Notification of Certain Matters. Between the date of this Agreement and
the Closing Date, the Seller shall promptly notify the Buyer in writing if the
Seller become aware of any Breach at any time of any of the Seller’
representations, warranties or covenants contained herein. Should any such
Breach require any change to the Schedules being delivered concurrently with the
execution of this Agreement, the Seller shall promptly deliver to the Buyer a
supplement to the Schedules specifying such change; provided, however, that such
delivery shall not modify the Representations and Warranties made herein or the
Schedules attached hereto or affect any rights of the Buyer set forth herein.
Without limiting the foregoing, between the date hereof and the Closing Date,
the Seller shall promptly notify the Buyer of any known change that may have a
Material Adverse Change on the business, operations, results, properties,
assets, liabilities, prospects or condition (financial or otherwise) of the
Business, or of the institution of or, if Known by the Seller, the threat of
institution of Proceedings against the Seller or the Seller related to the
Business, or the occurrence or existence of unasserted Proceedings Known to the
Seller that are probable of assertion.
5.6    No Transfers by Seller. From and after the date hereof and until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, the Seller shall not, and shall cause the Seller not to, assign,
transfer, mortgage, pledge or otherwise dispose of or grant or suffer to exist
any Lien or Permitted Lien on any or all of the Acquired Assets of the Seller
(or any interest therein).
5.7    No Negotiation. Until such time, if any, that this Agreement is
terminated in accordance with its terms, the Seller shall not, and shall cause
its respective representatives not to, directly or indirectly, solicit,
initiate, encourage or entertain any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any inquiries or proposals from, any Person (other than the Buyer) relating to
any business combination transaction of the Seller or its Affiliates, including
the sale of any of any membership interest in Seller, any merger or
consolidation, or the sale of the Business or of the assets or membership
interest of the Seller. In the event that the Seller, its Affiliates, or a
representative of any of them receives any such unsolicited inquiry or proposal,
or obtains information that such is likely to be made, the Seller shall provide
the Buyer with prompt notice thereof.
5.8    Confidentiality (through Closing Date). Except as otherwise required in
the performance of obligations under this Agreement or as otherwise required by
Law, any non-public information received by a party or its advisors from another
party shall be kept confidential and shall not be used or disclosed for any
purpose other than in furtherance of the transactions contemplated by this
Agreement.
5.9    Public Announcements. Neither Buyer nor Seller may make any public
statement regarding the transactions contemplated by this Agreement or, in the
case of the Buyer, regarding the ownership of the Seller, without the prior
written consent of the other, which may not be unreasonably withheld,
conditioned or delayed; provided, however, that a party may make any such public
statement without such consent, if that party

(i) believes, based upon advice of counsel, that it is required by law to make
that public statement, and (ii) provides the other party with prior written
notice of that public statement.
5.10    Interim Financial Statements. Until the Closing Date, Seller shall
deliver to Buyer within twenty-six (26) days after the end of each month a copy
of the balance sheet and statements of income, cash flow and stockholders’
equity for such month prepared in a manner containing information consistent
with Seller’s current practices.
5.11    Payment of Liabilities. The Seller shall pay or otherwise satisfy in the
Ordinary Course of Business all of its liabilities and obligations. The Buyer
and the Seller hereby waive compliance with the bulk transfer provisions of the
Uniform Commercial Code (or any similar law in connection with and as may be
applicable with transaction contemplated by this Agreement.
5.12    Tax Matters.
(a)    Transfer Taxes. The Buyer shall (i) be responsible for one-half of any
sales tax, and any and all other use, stamp, documentary, filing, recording,
transfer, real estate transfer, gross receipts, registration, duty or similar
fees or Taxes (together with any interest or penalty, addition to tax or
additional amount imposed) as levied by any Governmental Authority in connection
with the purchase and sale of the Acquired Assets contemplated by this Agreement
(collectively, “Transfer Taxes”), regardless of the Person liable for such
Transfer Taxes under applicable Laws and (ii) timely file or caused to be filed
all necessary documents (including all Tax Returns) with respect to Transfer
Taxes, an provide copies of such returns to the Seller for its review prior to
filing with the respective Governmental Authority. Buyer, on the one hand, and
Seller, on the other hand, further agree, upon request, to use commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Authority as may be available to mitigate, reduce or eliminate any
Transfer Taxes that could be imposed with respect to the purchase and sale of
the Acquired Assets contemplated hereby; provided, however, that such
certificate or other document does not increase the Taxes of Buyer, on the one
hand, or Seller, on the other hand.
(b)    Pro-rations; Tax Returns. All real property taxes, personal property
taxes, ad valorem obligations and similar recurring Taxes and fees levied on the
Acquired Assets for taxable periods beginning before, and ending after, the
Closing Date, shall be prorated between Buyer, on the one hand, and Seller, on
the other hand, as of the Closing Date based on the number of days in such
period. Seller shall be responsible for all such Taxes and fees on the Acquired
Assets accruing during any period up to the Closing Date, and Buyer shall be
responsible for all such Taxes and fees on the Acquired Assets accruing during
any period on or after the Closing Date. With respect to Taxes described in this
Section 5.11(b), Seller shall timely prepare and timely file all Tax Returns due
before the Closing Date with respect to such Taxes and Buyer shall timely
prepare and timely file all Tax Returns due on or after the Closing Date with
respect to such Taxes. Seller shall provide a draft of such Tax Return to Buyer
not more than fifteen (15) calendar days prior to the date on which such Tax
Return is required to be filed, for Seller’s review and consent (which consent
shall not be unreasonably withheld or delayed). All such Tax Returns shall be
true, correct and complete in all material respects and in accordance with
applicable Laws. If one party remits to the appropriate Governmental Authority
payment for Taxes, which are subject to pro-ration under this Section 5.11(b)
and such payment includes the other party’s share of such Taxes, such other
party shall promptly reimburse the remitting party for its share of such Taxes.
(c)    Amendments; Actions Outside the Ordinary Course. After the Closing Date,
neither Seller nor any affiliate shall not amend, materially modify or otherwise
change any Tax Returns for any Tax periods prior to the Closing Date to the
extent materially adverse to Buyer without the express prior written consent of
Buyer (which consent shall not be unreasonably withheld or delayed), except to
the extent required by applicable Law.
(d)    Cooperation on Tax Matters. Following the Closing, Buyer, on the one
hand, and Seller, on the other hand, shall furnish or cause to be furnished to
each other, as promptly as practicable, such information, documents and
assistance relating to the Business, the Acquired Assets, the Assumed
Obligations and the Retained Liabilities as is reasonably necessary for the
preparation and filing of any Tax Return, claim for refund or other filings
relating to Tax matters, for the preparation for any Tax audit, investigation,
protest or other proceeding, for the prosecution or defense of any suit or other
proceeding relating to Tax matters. The parties will provide timely notice to
each other in writing of any pending or threatened Tax assessment,
investigation, protest or other proceeding relating to Taxes in respect of the
Business, the Acquired Assets, the Assumed Obligations and the Retained
Liabilities for taxable periods for which the other party may have a Liability
under this Section 5.11. The parties will cooperate reasonably in connection
with any such Tax audit, investigation, protest or other proceeding.
ARTICLE VI    

POST-CLOSING COVENANTS
6.1    Proprietary Information, Confidential Records, Intellectual Property
Rights.
(a)    Proprietary Information. The Seller covenants that it shall not at any
time after the Closing Date, directly or indirectly, use for its own purpose or
for the benefit of any Person other than the Buyer at the Buyer’s request, or
disclose, any proprietary information to any Person, unless such use or
disclosure has been authorized in writing by the Buyer. For purposes of this
Agreement, the term “proprietary information” shall include all Intellectual
Property as well as all information that has or could have commercial value or
other utility in the business in which the Seller is currently engaged or is
contemplating engaging, and all information the unauthorized disclosure of which
could be detrimental to the interests of the Seller, whether or not specifically
labeled as confidential or proprietary by the Seller. By way of example,
“proprietary information” includes, without limitation, the following: (i) the
name and address of any customer, vendor or Affiliate of the Seller and any
information concerning the transactions or relations of any customer, vendor or
Affiliate of the Seller with such Seller or any of its members, managers,
officers, employees, agents, consultants, representatives and/or personnel; (ii)
any information concerning any product, technology or procedure employed by the
Seller but not generally known to its customers, vendors or competitors, or
under development by or being tested by such Seller but not at the time offered
generally to its customers or vendors; (iii) any information relating to
computer software or systems used by the Seller other than off-the-shelf
software and systems furnished by third party vendors; (iv) any business plans,
budgets, advertising or marketing plans, pricing or marketing methods, sales
margins, cost of goods, cost of material, capital structure, operating results,
or borrowing arrangements; (v) any other information which is generally regarded
as confidential or proprietary (including, without limitation, records of sales
and profits); (vi) salary, staffing and employment information; (vii)
information contained in any of the Seller’s written or oral policies and
procedures or manuals; and (viii) all materials relating to any of the
foregoing, whether in a handwritten, printed, graphic, video, audio, electronic
or other medium. Information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally available to and known by the public (other
than by reason of a Breach of Seller or other Persons who were under
confidentiality obligations as to such information).
(b)    Confidentiality and Surrender of Records. The Seller shall not at any
time directly or indirectly publish, make known or in any fashion disclose any
material confidential records to, or permit any inspection or copying of
confidential records by, any Person, except for the Seller’ independent
attorneys, accountants, auditors and financial advisors on a need to know basis,
provided that such third parties agree to be bound by the provisions of this
Section 6.1(b). For purposes hereof, “confidential records” means the following
items that relate to or are connected with the Business: all correspondence,
memoranda, files, manuals, books, lists, financial records, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind which may be in the possession of or accessible to the Seller or the
Seller or under any of their control which contain any proprietary information.
All confidential records shall be and remain the sole property of the Buyer or
the applicable Seller from and after the Closing Date.
(c)    Certain Permitted Disclosures and Uses. Section 6.1(b)) shall not prevent
any disclosure required by Law or Order of a court or Governmental Authority
provided that the relevant Party shall, prior to any such disclosure, give the
Buyer and the Seller prompt notice of any such requirement, shall cooperate with
the Buyer and the Seller in obtaining a protective order or other means of
protecting the confidentiality of the Seller’s proprietary information and
confidential records, and shall disclose only that information that is legally
required to be disclosed.
6.2    Use of Business Name. Neither the Seller nor any Affiliate or member of
the Seller shall, at any time following the Closing, continue to use or conduct
any business using the name "Goldline" or any variation thereof, except as
required for the orderly dissolution of the Seller, or to identify it was
formerly known as “Goldline” in connection with any Retained Liabilities.
6.3    Payment of Retained Liabilities. Seller shall pay, or make adequate
provision for the payment, when due, in full of all of the Retained Liabilities
and other Liabilities of Seller under this Agreement. The Seller acknowledges
that if any such Liabilities are not so paid or provided for, such failure may
impair Buyer’s use and enjoyment of the Acquired Assets or conduct the Business
previously conducted by the Seller with the Acquired Assets.
6.4    Restriction Seller Dissolution. Seller shall not dissolve until the later
of (a) 30 days after completion of all adjustment procedures contemplated by
Section 2.6, (b) Seller’s payment or adequate provision for the payment, of all
of its obligations pursuant to Section 6.3, or (c) the elapse of two years after
the Closing Date.
6.5    Change of Name. On the Closing Date, the Seller shall (a) amend its
Governing Documents and take all other actions necessary to change its name to
one sufficiently dissimilar to the Seller’s present name, in the Buyer’s
reasonable judgment, to avoid confusion; and (b) thereafter take all reasonable
actions requested by the Buyer to enable the Buyer to change its name to the
Seller’s present name.
6.6    Further Assurances. At and from time to time following the Closing, the
Buyer, on the one hand, and the Seller, on the other hand, agree to cooperate
with the other and to execute, deliver, file and record any and all agreements,
instruments, certificates or other documents, and take such other actions, as
may be reasonably necessary or desirable to evidence, consummate or implement
expeditiously the transactions contemplated by this Agreement and to carry into
effect the intent and purposes of this Agreement. Without limiting any other
right or remedy of the Buyer, at and from time to time following the Closing,
the Seller shall, and shall cause their respective Affiliates to, in the case of
Contracts or arrangements which cannot be transferred or assigned effectively
to, or continued effectively by, the Seller without the consents of other
Persons which consents have not been obtained prior to the Closing, cooperate
with the Buyer at its request in endeavoring to obtain such consents promptly,
and if any such consent is not obtained, use their commercially reasonable
efforts to secure to the Buyer the benefits thereof in some other manner
reasonably acceptable to the Buyer.
6.7    Removal of Seller’s Name. Within thirty (30) calendar days after the
Closing Date, the Buyer shall take reasonable steps within its control to (1)
remove the Seller and its directors’ names from all accounts with any third
party assumed by the Buyer including, but not limited to, all bank and brokerage
accounts; (2) assist the Seller in removing the Seller and its directors’ names
from all government registrations and licenses including, but not limited to,
all telemarketing registrations, telemarketing licenses, authorizations to
conduct business, tax registrations and licenses, and foreign company
registrations; and (3) remove the Seller and its directors’ names from all
marketing materials. The Buyer shall furnish Seller with statement that it has
complied with this Section 6.8 no later than forty-five (45) calendar days after
the Closing Date.
6.8    Survival. The provisions of this Article VI shall survive the Closing
until fully performed or if a period is specified, for such period.


ARTICLE VII    

CONDITIONS TO CLOSING
7.1    Conditions to the Obligations of the Buyer. The obligations of the Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the satisfaction or waiver, at or before the Closing, of each of the
following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Seller set forth in this Agreement or in any Schedule or certificate delivered
pursuant hereto shall be true and correct in all material respects as of the
date of this Agreement (except to the extent a representation or warranty is
already materially qualified or is expressly limited by its terms to another
date) and shall be deemed repeated as of the Closing Date and shall then be true
and correct in all material respects (except to the extent a representation or
warranty is expressly limited by its terms to another date), without giving
effect to any supplement to the Schedules delivered after the date hereof.
(b)    Agreements and Covenants. The Seller shall have performed or complied
with all agreements and covenants required by this Agreement to be performed or
complied with by them on or prior to the Closing Date.
(c)    No Material Adverse Change. There shall not have been any Material
Adverse Change.
(d)    Compliance with Law. There shall be no Order by any Governmental
Authority or threat thereof, or any Law enacted, entered, enforced or deemed
applicable which would prohibit or render illegal the transactions contemplated
by this Agreement or the Transaction Documents.
(e)    Consents and Approvals. The Seller shall have obtained the Required
Consents, without the imposition of any burdensome conditions on the Buyer or
the Business.
(f)    No Legal Action. No suit, action, investigation, inquiry or
administrative or other proceeding by any governmental body or other person or
entity shall have been instituted or threatened which questions the validity or
legality of the transactions contemplated hereby and there shall be no pending
or threatened litigation, or asserted claims or assessments which could
reasonably be expected to cause Material Adverse Change on the Business
(g)    Financing Statement Terminations. Seller shall have caused all UCC-1
Finance Statements filed with the Delaware Secretary of State or in the County
of Los Angeles, California, affecting the Acquired Assets to be terminated.
(h)    Transaction Documents. Each of the Transaction Documents shall have been
duly executed by and delivered to all parties thereto, other than the Buyer.
(j)     Crumbaker Employment Agreement. The Crumbaker Employment Agreement shall
have been duly executed and delivered by the parties thereto.


(a)    Telemarketing Registration. Buyer shall have completed its required
registration as a telemarketer in the states set forth on Schedule 7.1 (k).
(b)    Additional Documents. The Seller shall have delivered to the Buyer each
additional document as the Buyer may reasonably request for the purpose of
(i) evidencing the accuracy of any of the Seller’ representations and
warranties, (ii) evidencing the performance by the Seller of, or the compliance
by the Seller with, any covenant or agreement required to be performed or
complied with by the Seller, (iii) evidencing the satisfaction of any condition
referred to in this Section 7.1, or (iv) otherwise facilitating the consummation
or performance of any of the transactions contemplated by this Agreement and the
Transaction Documents.
(c)    Employees. The Buyer shall have made the Offers of Employment at the same
rate of pay, seniority and substantially the same benefits, that such employees
receive from Seller.
(d)    Due Diligence. The Buyer shall have completed its due diligence
investigation of the Seller to the satisfaction of the Buyer and its counsel.
7.2    Conditions to the Obligations of Seller. The obligations of the Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver, at or before the Closing, of each of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of the
Buyer set forth in this Agreement or in any Schedule or certificate delivered
pursuant hereto shall be true and correct in all material respects as of the
date of this Agreement (except to the extent a representation or warranty is
expressly limited by its terms to another date) and shall be deemed repeated as
of the Closing Date and shall then be true and correct in all material aspects
(except to the extent a representation or warranty is expressly limited by its
terms to another date).
(b)    Agreements and Covenants. The Buyer shall have performed or complied in
all respects with all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date.
(c)    Compliance with Law. There shall be no Order by any Governmental
Authority or threat thereof, or any Law enacted, entered, enforced or deemed
applicable which would prohibit or render illegal the transactions contemplated
by this Agreement or the Transaction Documents.
(d)    Consents and Approvals. The Buyer shall have obtained the Buyer Required
Consents.
(e)    No Legal Action. No temporary restraining order, preliminary injunction
or permanent injunction or other Order preventing the consummation of the
transactions contemplated by this Agreement shall have been issued by any
Governmental Authority and remain in effect, nor shall any Proceeding seeking
any of the foregoing be pending.
(f)    Transaction Documents. Each of the Transaction Documents shall have been
duly executed by and delivered to all parties thereto, other than the Seller.
(g)    Additional Documents. The Buyer shall have delivered to the Seller each
additional document as the Seller may reasonably request for the purpose of (i)
evidencing the accuracy of any of the Buyer’s representations and warranties,
(ii) evidencing the performance by the Buyer of, or the compliance by the Buyer
with, any covenant or agreement required to be performed or complied with by the
Buyer, (iii) evidencing the satisfaction of any condition referred to in this
Section 7.2, or (iv) otherwise facilitating the consummation or performance of
any of the transactions contemplated by this Agreement and the Transaction
Documents.
ARTICLE VIII    

CLOSING
8.1    Closing. The consummation of the transactions contemplated pursuant to
this Agreement (the “Closing”) shall occur on August 28, 2017, subject to the
satisfaction or waiver of the conditions set forth in Sections 7.1 and 7.2, or
at such other time as may be agreed to by the Buyer and the Seller. The date on
which the Closing actually occurs is herein referred to as the “Closing Date.”
8.2    Deliveries at Closing.
(a)    At the Closing, the Seller will deliver or caused to be delivered to the
Buyer:
(i)    all the Transaction Documents to which the Seller is a party, duly
executed by the Seller;
(ii)    possession or control of all of the Acquired Assets, including, without
limitation the Tangible Personal Property and Inventories;
(iii)    A certificate signed by the Managing Member of the Seller, and dated as
of the Closing date, certifying: (A) as true, correct and complete, a copy of
the Seller’s Certificate of Formation as filed with the Delaware Secretary of
State, attached thereto; (B) as true, correct and complete, a copy of Seller’s
Limited Liability Company Agreement, attached thereto; (C) as true, correct and
complete, a copy of resolutions duly adopted by the members of the Seller
approving and authorizing Seller’s execution and delivery of this Agreement and
the Transaction Documents to be executed and delivered by Seller and the
performance by Seller of its obligations hereunder and thereunder and the
consummation by the Seller of the transactions hereby and thereby, attached
thereto, (D) that the Representations and Warranties of the Seller hereunder are
true, correct and complete in all material respect, and (E) to the incumbency of
each officer of Seller that has executed this Agreement or any of the
Transaction Documents to which the Seller is a party, on behalf of or in the
name of the Seller; and
(iv)    Such other documents and instruments, including but not limited to
additional documents of transfer or assignment with respect to the Acquired
Assets, as Buyer or its counsel may reasonably request in furtherance of the
consummation of the transactions contemplated by this Agreement.
(b)    At the Closing, the Buyer will deliver or cause to be delivered to
Seller:
(i)     the Closing Payment to the Payment Account;
(ii)     a certificate signed by the Managing Member of Buyer, and dated as of
the Closing Date, certifying: (A) as true, correct and complete, a copy of
resolutions duly adopted by the members of the Buyer approving and authorizing
Buyer’s execution and delivery of this Agreement and the Transaction Documents
to be executed and delivered by Buyer and the performance by Buyer of its
obligations hereunder and thereunder and the consummation by the Buyer of the
transactions hereby and thereby, attached thereto, (B) that the Representations
and Warranties of the Buyer hereunder are true, correct and complete in all
material respects, and (C) to the incumbency of each officer of Buyer that has
executed this Agreement or any of the Transaction Documents to which the Buyer
is a party, on behalf of or in the name of the Buyer, and
(iii)     such other documents and instruments as Seller or Seller’s counsel may
reasonably request in furtherance of the consummation of the transaction
contemplated by this Agreement.
(c)    On the Closing Date, the Buyer will deliver or cause to be delivered the
Escrowed Amount to the Escrow Account.
ARTICLE IX    

TERMINATION
9.1    Events of Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    by mutual written consent of the Buyer and the Seller;
(b)    by Seller if the Closing does not occur on or before the Closing Date (as
may be extended by mutual agreement of the parties) due to no fault of the
Seller, by delivering written notice of such termination to Buyer, in which
event the terms and conditions of Section 9.2 shall apply.
(c)    by Buyer if the Closing does not occur on or before the Closing Date (as
may be extended by mutual agreement of the parties) due to no fault of the
Buyer, by delivering written notice of such termination to Seller.
(d)    by the Buyer or Seller, if any Governmental Authority shall have issued
an Order or taken any other action restraining, enjoining or otherwise
preventing the consummation of, or imposing conditions upon, the transactions
contemplated by this Agreement, and such Order shall have become final and
nonappealable;
(e)    by the Buyer or Seller (provided that the terminating party is not then
in Breach in any material respect of any representation, warranty, covenant or
other agreement contained herein), if there shall have been a Breach in any
material respect of any of the covenants or agreements or any of the
representations or warranties set forth in this Agreement on the part of the
Buyer, if the Seller is the terminating party, or on the part of the Seller, if
the Buyer is the terminating party, such that the conditions in Article VII
would not be satisfied, which Breach is not cured within thirty (30) days
following the delivery of a written notice of termination under this clause by
the other party, or which Breach, by its nature or timing, cannot be cured prior
to the Closing;
(f)    by the Buyer or Seller, if a Bankruptcy Event shall occur with respect to
the Seller, if the Buyer is the terminating party, or with respect to the Buyer,
if the Seller is the terminating party. A “Bankruptcy Event” shall occur if a
party makes a general assignment for the benefit of creditors, or any Proceeding
shall be instituted against such party seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up or reorganization, arrangement,
adjustment, protection, relief or composition of its debts under any Law
relating to bankruptcy, insolvency or reorganization and any such Proceeding is
not dismissed within ninety (90) days, provided that the Buyer or the Seller, as
applicable, shall not be required to consummate the transactions contemplated by
this Agreement until such Proceeding has been dismissed.
9.2    Liquidated Damages. IN THE EVENT THE CLOSING DOES NOT OCCUR AS PROVIDED
AND SELLER TERMINATES THIS AGREEMENT PURSUANT TO SECTION 9.1(b) ABOVE, BUYER AND
SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE
THE DAMAGES WHICH THE SELLER MAY SUFFER. THEREFORE, BUYER AND SELLER HEREBY
AGREE THAT A REASONABLE ESTIMATE OF THE TOTAL DAMAGES THAT SELLER WOULD SUFFER
IN THE EVENT THE BUYER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE
ACQUIRED ASSETS IS AND SHALL BE, AS SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER
AT LAW OR IN EQUITY), AN AMOUNT EQUAL TO THE DEPOSIT, SUCH AMOUNT SHALL BE THE
FULL AGREED AND LIQUIDATED DAMAGES FOR THE FAILURE OF BUYER TO CONSUMMATE THE
TRANSACTION CONTEMPLATED HEREBY. ALL OTHER CLAIMS FOR DAMAGES OR OTHER REMEDIES
IN CONNECTION WITH BUYER’S DEFAULT ARE HEREBY EXPRESSLY WAIVED BY SELLER. THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER. UPON SUCH BUYER
DEFAULT, THIS AGREEMENT SHALL TERMINATE AND THE PARTIES SHALL BE RELIEVED OF ALL
FURTHER OBLIGATIONS AND LIABILITIES HEREUNDER, EXCEPT AS EXPRESSLY SET FORTH
HEREIN. SELLER WAIVES CALIFORNIA CIVIL CODE SECTION 3389.
____________Seller’s Initials        ____________Buyer’s Initials


9.3    Effects of Termination. In the event of termination of this Agreement as
provided in Section 9.1, this Agreement shall forthwith become void and there
shall be no liability hereunder on the part of any party hereto except that (i)
the provisions of Section 5.7 (“Confidentiality (through Closing Date)”) shall
survive as set forth therein, (ii) the provisions of Article XII (“General
Provisions”) shall survive indefinitely and (iii) except as set forth in Section
9.2 above, nothing herein shall relieve any party from liability for any Breach
of this Agreement prior to such termination
ARTICLE X    

SURVIVAL; INDEMNIFICATION
10.1    Survival.
(a)    All representations, warranties, covenants, and obligations in this
Agreement, the Schedules and any other certificate or document delivered
pursuant to this Agreement will survive the Closing and the consummation of the
transactions contemplated hereby, subject to the limitations set forth in
Section 10.1(b) below. The right to indemnification, payment of damages or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted by Buyer with respect
thereto.
(b)    Each of the representations and warranties made by the Parties in this
Agreement shall survive following the Closing Date for twenty-four (24) months,
notwithstanding any investigation at any time made by or on behalf of any Party;
provided, however, that the representations and warranties made by the Seller in
Sections 3.1 (Organization),3.24 (Taxes), and3.3 (Capacity) shall survive the
Closing Date and remain in full force and effect until ninety (90) days after
the termination of all liabilities arising from the subject matter thereof
pursuant to all applicable statutes of limitations (including any extensions
thereof) with respect to the particular matter that is the subject matter
thereof. Notwithstanding the preceding sentence, any representation or warranty
in respect of which indemnity may be sought under Section 10.2 or 10.3 or
Article XI shall survive the time at which it would otherwise terminate pursuant
to this Section 10.1(b) if notice of the Breach thereof shall have been given to
the party against whom such indemnity may be sought prior to 6:00 p.m. Pacific
Time the expiration of the applicable survival period. The covenants and
agreements under this Agreement shall survive the Closing until fully performed
or if a period is specified, for such period.
10.2    Indemnification by the Seller. The Seller shall indemnify and defend the
Buyer and its Affiliates and their respective stockholders, directors, officers,
partners, members, managers, employees, consultants, agents, representatives and
personnel, in their capacities as such, and the successors, heirs, personal
representatives and Affiliates of any of them (collectively, the “Buyer
Indemnified Parties”) against and hold them harmless from any and all damages,
claims, losses, liabilities, costs and expenses (including reasonable expenses
of investigation and attorneys’ fees and expenses) (collectively, “Losses”)
incurred or suffered by any Buyer Indemnified Party arising out of or relating
to (i) a Breach by the Seller of any representation or warranty made by the
Seller in this Agreement or in any Transaction Document, or in any Schedule or
certificate delivered pursuant hereto or thereto, (ii) a failure by the Seller
to perform or comply with any covenant or agreement on the part of the Seller
contained herein or in any Transaction Document, or (iii) the operation of the
Business prior to the Closing Date. For the avoidance of doubt, any Loss
incurred by Buyer in providing additional metal to customers under Seller’s
Price Shield Program for sales occurring prior to the Effective Time shall be
limited to any shortfall in the proceeds received by Buyer from any Hedging
Option exercised by Buyer in accordance with the Transition Services Agreement
and Buyer’s actual cost for providing the additional metals.      
10.3    Indemnification by the Buyer. The Buyer shall indemnify the Seller
against and hold them harmless from any and all Losses incurred or suffered by
the Seller arising out of or relating to (i) a Breach by the Buyer of any
representation or warranty made by the Buyer in this Agreement or in any
Transaction Document, or in any Schedule or certificate delivered pursuant
hereto or thereto, (ii) a failure by the Buyer to perform or comply with any
covenant or agreement on the part of the Buyer contained herein or in any
Transaction Document, (iii) the operation of the Business from and after the
Closing Date, to the extent such Loss is not indemnifiable by the Seller
pursuant to Section 10.2, or (iv) any Taxes of the Seller for any Post-Closing
Period to the extent that such Taxes are not a liability of the Seller pursuant
to Section 10.2.
10.4    Indemnification; Notice and Settlements.
(a)    Whenever any third Person claim shall arise or be asserted for which
indemnification may be sought hereunder (a “Claim”), the party entitled to
indemnification (the “Indemnitee”) shall promptly give written notice to the
party obligated to provide indemnity (the “Indemnitor”) of the nature of the
Claim, after the receipt by the Indemnitee of reliable information as to the
facts constituting the basis for the Claim and the amount of the Claim, and
shall provide the Indemnitor with copies of all information provided to the
Indemnitee by the third Person making the Claim with respect thereto.
(b)    Upon delivery of notice from the Indemnitee of a Claim, the Indemnitor
shall have the right to assume the defense of any such Claim at its expense,
provided that (x) in the reasonable judgment of the Indemnitee, the Indemnitor
has adequate resources to undertake such defense and satisfy any indemnifiable
Losses arising from such Claim and (y) the selection of counsel is approved by
the Indemnitee, which approval shall not be unreasonably withheld. If the
Indemnitee so determines that the Indemnitor does not have adequate resources,
or the Indemnitor shall elect not to assume the defense of any such Claim, or
fails to make such an election within twenty (20) days after it receives notice
pursuant to Section 10.4(a), or the named parties in any Claim (included
impleaded parties) include the Indemnitor and the Indemnitee, and representation
of the Indemnitor and the Indemnitee by the same counsel would create a conflict
(in which case the Indemnitor shall not be permitted to assume the defense of
such Claim), the Indemnitee shall have the right to defend such Claim at the
expense of the Indemnitor. The Indemnitee shall have the right to participate in
(but not control) the defense of a Claim defended by the Indemnitor hereunder
and to retain its own counsel in connection with such Claim, but the fees and
expenses of such counsel shall be at the Indemnitee’s expense unless the
Indemnitor and the Indemnitee have mutually agreed in writing to the retention
of such counsel. Unless otherwise agreed by the Indemnitor, if the Indemnitor is
obligated to pay the fees and expenses of counsel to the Indemnitee, the
Indemnitor shall be obligated to pay only the fees and expenses associated with
one attorney or law firm (plus local counsel as required), as applicable, for
all Indemnitees in any action or series of actions arising out of substantially
the same set of facts and circumstances.
(c)    The Indemnitor shall have the right to elect to settle any Claim in
respect of which indemnity may be sought hereunder for which it has duly assumed
the defense without the Indemnitee’s written consent only if the settlement
involves only the payment of money damages by the Indemnitor and includes a
complete release of the Indemnitee. Any other settlement will be subject to the
written consent of the Indemnitee, which consent shall not be unreasonably
withheld. The Indemnitee shall have the right to elect to settle any Claim in
respect of which indemnity may be sought hereunder, for which it has duly
assumed the defense, with the Indemnitor’s written consent, which consent shall
not be unreasonably withheld.
(d)    With respect to any obligations of the Indemnitor and Indemnitee which
arise pursuant to the provisions of this Article X, the Indemnitor and
Indemnitee agree to cooperate with each other as reasonably requested by the
other.
10.5     Limitations. Notwithstanding the provisions set forth in this Article
X, the Seller shall not be liable to the Buyer, and the Buyer shall not be
liable to the Seller, for any Loss under Section 10.2(i) or Section 10.4(i),
respectively, unless and until the total of all Losses sustained or incurred by
the Buyer) or the Seller as the case may be shall equal or exceed $100,000;
provided, however, that once this threshold is met, all such Losses in excess of
$100,000 are recoverable up to an amount not to exceed One Million Five Hundred
Thousand Dollars ($1,500,000). Any amount of Indemnifiable damages payable
hereunder will be reduced (including retroactively) by any insurance proceeds
actually recovered by or on behalf of the Indemnitee, net of all direct
collection expenses, in reduction of the related Indemnifiable Damages and any
Tax benefit attributable to such Indemnifiable Damages; provided, further, each
Indemnitee shall use commercially reasonable efforts to pursue recovery
available regarding any Tax benefit. If an Indemnitee will have received, or if
an Indemnitor will have paid, any amount as a result of a claim for
Indemnifiable damages hereunder (an “Indemnification Payment”), and an
Indemnitee will subsequently receive, directly or indirectly, insurance proceeds
in respect of such Indemnifiable damages, then such Indemnitee will promptly pay
to the Indemnitor the net amount of such insurance proceeds, or, if less, the
amount of the Indemnification Payment. The parties hereto agree that the
foregoing will not affect the subrogation rights of any insurance companies
making payments hereunder.
The limitations set forth in this Section 10.5 shall not apply with respect to:
(i) fraud or intentional misrepresentation by the Seller or the Buyer; or (ii)
any Breach by the Seller or the Buyer, as applicable, of the representations and
warranties and covenants set forth in Sections 3.1 (Organization and
Qualification), 3.3 (Capacity), 3.22 (Brokers and Finders), 3.24 (Taxes), 4.1
(Organization and Qualification), or 4.2 (Capacity).
10.1    Sole and Exclusive Remedy The indemnification obligations of the Seller
and the Buyer under this Article X shall constitute the sole and exclusive
remedies of Buyer and Seller, respectively, for the recovery of money damages
with respect to the matters described in Sections 10.2 and 10.3, respectively.
The terms of this Section 10.6 shall not be construed as limiting in any way
whatsoever any remedy other than for the recovery of money damages to which the
Buyer and the Seller may be entitled.
10.2    Treatment of Indemnity Payments. The Buyer and the Seller agree to
treat, to the extent permitted by applicable Laws, any Indemnification Payment
made pursuant to this Article X as an adjustment to the Purchase Price for all
purposes, including with respect to income Taxes.




ARTICLE XI    
GENERAL PROVISIONS
11.1    Confidentiality. The Buyer and the Seller agree that they shall hold in
confidence and shall not disclose to any Person, whether by public announcement
or otherwise, any information with respect to this Agreement or any Transaction
Document or the transactions contemplated hereby and thereby, including with
respect to the price and terms thereof, without the consent of the other party.
Notwithstanding the foregoing, (i) nothing in this Agreement shall preclude the
Buyer or the Seller from making any public announcement or filing required
pursuant to any securities Laws or United States or non-United States stock
exchange rules or any State or local Law, provided that prior to such
announcement, the filing party shall, to the extent practicable, give the other
party a reasonable opportunity to review and comment on such public
announcement, and (ii) upon consummation of the transactions contemplated by
this Agreement, the Buyer or its Affiliates may make public announcements
thereof consistent with usual and customary practice.
11.2    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), or (b) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses or fax
numbers set forth below (or to such other address, attention or fax number as a
party may designate by notice to the other parties given in accordance with this
Section 12.2):
(a)    If to the Buyer:
c/o A-Mark Precious Metals, Inc.
2121 Rosecrans Boulevard, Suite 6300
El Segundo, California 90245
Telecopier No.: 310-319-0279
Telephone No.: 310-319-0200
Attention: Gregory N. Roberts, CEO
With a copy to:
Frye & Hsieh, LLP
24955 Pacific Coast Highway, Suite A201
Malibu, California 90265
Telecopier No.: (310) 456-0808
Telephone No.: (310) 456-0800
Attention: Douglas J. Frye, Esq.
(b)    If to the Seller:
prior to Closing Date:
Goldline, LLC
11835 W. Olympic Boulevard, Suite 500
Los Angeles, California 90064
Telecopier No.:
Telephone No.:
Attention:
on or after the Closing Date:


GL Liquidating LLC
c/o Kallman Thompson Logan, LLP
125 So. Barrington Place
Los Angeles, CA, 90049
Attn: Stan Shimohara


With a copy to:
Grant Marylander, Esq.
The Marylander Firm LLC
6666 Gunpark Drive, Suite 201
Boulder, Colorado 80301
Telephone No.: (303) 623-3600


11.3    Governing Law. This Agreement will be governed by the Laws of the State
of California without regard to principles of conflict of laws.
11.4    Jurisdiction and Venue; WAIVER OF JURY TRIAL.
(a)    In the event of any controversy or claim arising out of or relating to
this Agreement or the Breach or alleged Breach hereof, each of the parties
hereto irrevocably (a) submits to the non-exclusive jurisdiction of the state
courts of the State of California, County of Los Angeles, or the federal
district court in and for the Central District of California located in Los
Angeles, (b) waives any objection which it may have at any time to the laying of
venue of any action or proceeding brought in any such court, and (c) waives any
claim that such action or proceeding has been brought in an inconvenient forum.
(b)    THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
11.5    Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any Breach of any representation, warranty, covenant or agreement herein, nor
shall any single or partial exercise or waiver of any such right preclude other
or further exercise thereof or of any other right. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available to the parties, whether by contract, at
Law, in equity or otherwise.
11.6    Entire Agreement; Modification. This Agreement, together with the
Transaction Documents, supersede all prior agreements, whether written or oral,
between the parties (including, without limitation, the Confidentiality
Agreement dated February 17, 2017 and the Letter of Intent dated May 12, 2017)
with respect to the subject matter hereof and thereof, and constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof. This Agreement may not be amended, except by a written agreement
executed by each party hereto. At any time prior to the Closing, any of the
parties hereto may (i) extend the time for the performance of any obligation or
other act of any other party hereto or (ii) waive any condition set forth
herein, but any such extension or waiver shall be limited only to the specific
matters and with the effect set forth therein. Any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by the party
or parties to be bound thereby.
11.7    Assignments; Successors; No Third Party Rights. Neither the Buyer, on
the one hand, or the Seller, on the other hand, may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of the other party, except that the Buyer may assign this Agreement to any
Affiliate of the Buyer. Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors, heirs, personal representatives, executors and permitted assigns of
the parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement and the
Persons contemplated by Article X any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement.
11.8    Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstance shall be determined by any court
of competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to any party
or circumstance other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by Law. If the final judgment of a
court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the parties hereto agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, or to delete specific
words or phrases, and to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.
11.9    Headings; Construction. The headings in this Agreement are provided for
convenience only and will not affect its construction or interpretation. In this
Agreement (i) words denoting the singular include the plural and vice versa,
(ii) “it” or “its” or words denoting any gender include all genders, (iii) the
word “including” shall mean “including without limitation,” whether or not
expressed, and (iv) any reference herein to a Section, Article, Schedule or
Exhibit refers to a Section or Article of, or a Schedule or Exhibit to, this
Agreement, unless otherwise stated. Each party acknowledges that it has been
advised and represented by counsel in the negotiation, execution and delivery of
this Agreement and accordingly agrees that if an ambiguity exists with respect
to any provision of this Agreement, such provision shall not be construed
against any party because such party or its representatives drafted such
provision.
11.10    Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same original instrument.
11.11    Fees and Expenses. Except as otherwise expressly set forth herein or,
with respect to a Transaction Document, in such Transaction Document, all fees,
costs and expenses incurred in connection with the negotiation, execution and
delivery of this Agreement, the Transaction Documents and the performance of the
transactions contemplated hereby and thereby shall be paid by the party
incurring such fees, costs or expenses. Notwithstanding the foregoing, the
prevailing party in any proceeding brought against the other party to enforce
the terms of this Agreement or any rights or obligations hereunder shall be
entitled to receive reimbursement of its reasonable costs, expenses and
attorneys’ fees (internal and external) and disbursements, including the
reasonable costs and expenses of experts and internal resources expended,
actually incurred in connection with such proceeding.
11.12    Mandatory Mediation. The parties agree that all disputes, controversies
and claims arising out of or relating in any way to this Agreement shall first
be submitted to JAMS Los Angeles for mandatory mediation. Any party may commence
mediation by providing to JAMS and the other parties a written request for
mediation, setting forth the subject of the dispute and the relief sought. The
parties agree that they will participate in the mediation in good faith and that
they will share equally between the Seller and the Buyer. All offers, promises,
conduct and statements, whether oral or written, made in the course of the
mediation by any of the parties, their agents, employees, experts and attorneys,
and by the mediator or any JAMS employees, are confidential, privileged and
inadmissible for any purpose, including impeachment, in any arbitration or other
proceeding involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation.
[SIGNATURE PAGE FOLLOWS]





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first above written.


The Buyer:
GOLDLINE ACQUISITION CORP.
a Delaware corporation




By:                    
Name:
Title:




The Seller:


GOLDLINE, LLC.
a Delaware limited liability company




By:___________________________
Name:
Title:



SCHEDULES AND EXHIBITS
Schedule            Title
Schedule 2.1(e)    Assumed Contracts
Schedule 2.1(h)    Telephone Numbers
Schedule 2.2(h)    Deposits
Schedule 2.2(j)    Customer Escheat Accounts
Schedule 2.3(b)    Purchase Price Allocation
Disclosure Schedule
Schedule 4.3        Buyer Required Consents
Schedule 4.5        Brokers and Finders (Buyer)
Schedule 5.3        Offers of Employment
Schedule 5.3(g)     Transferred Seller Employee Plans
Schedule 7.1(k)     Telemarketing Registration


EXHIBITS


Exhibit A        Net Tangible Assets
Exhibit 2.8(a)        Assignment and Assumption Agreement
Exhibit 2.8(c)        Transition Services Agreement
Exhibit 2.8(d)        Escrow Agreement
Exhibit 2.8(e)        Non-Competition Agreement














Schedule 2.1(e)


Assumed Contracts






















































































Schedule 2.2(h)


Deposits
(To Follow)




Schedule 2.2(j)


Customer Escheat Accounts
(To Follow)




Schedule 2.3(b)


Purchase Price Allocation
(To Follow)




Schedule 4.3


Buyer Required Consents


Schedule 4.5


Brokers and Finders (Buyer)


Schedule 5.3


Offers of Employment


Schedule 5.3(g)


Transferred Seller Employee Plans


Schedule 7.1(k)


Telemarketing Registration


EXHIBIT A


Tangible Net Assets




EXHIBIT 2.8(a)


Assignment and Assumption Agreement







EXHIBIT 2.8(c)


Transition Services Agreement

EXHIBIT 2.8(d)


Escrow Agreement

EXHIBIT 2.8(e)


Non-Competition Agreement



